PRODUCTION SHARING CONTRACT
BETWEEN
THE DEMOCRATIC REPUBLIC OF SAO TOME AND PRINCIPE
REPRESENTED BY THE
AGENCIA NACIONAL DO PETROLEO DE SAO TOME E PRINCIPE
AND

EQUATOR EXPLORATION STP BLOCK 5 LIMITED

FOR
BLOCK “5”
TABLE OF CONTENTS

Clause Title Page Number
1. DEFINITIONS AND INTERPRETATION 2
2. BONUSES AND SOCIAL PROJECTS 7
3. SCOPE 9
4. TERM 9
5. COMMERCIAL DISCOVER AND DECLARATION OF 10

COMMERCIALITY
6. RELINQUISHMENT OF AREAS 11
7. MINIMUM WORK PROGRAM AND BUDGET 11
8. STATE PARTICIPATION 15
9. RIGHTS AND OBLIGATIONS OF THE PARTIES 16
10. RECOVERY OF OPERATING COSTS AND SHARING OF 18

PETROLEUM
11. | VALUATION OF CRUDE OIL 21
12. PAYMENTS 23
13. TITLE TO EQUIPMENT / DECOMMISSIONING 23
14. EMPLOYMENT AND TRAINING OF NATIONALS OF THE 26

STATE
15. | BOOKS AND ACCOUNTS, AUDIT AND OVERHEAD CHARGES 27

16. | TAXES AND CUSTOMS 28
INSURANCE

CONFIDENTIALITY AND PUBLIC ANNOUNCEMENTS
ASSIGNMENT

TERMINATION

FORCE MAJEURE

LAWS AND REGULATIONS

NATURAL GAS

REPRESENATIONS AND WARRANTIES
CONCILIATION AND ARBITRATION

EFFECTIVE DATE

REVIEW / RE-NEGOTIATION OF CONTRACT AND FISCAL
TERMS

OPERATOR

CONFLICT OF INTERESTS

NOTICES

LIABILITY

MISCELLANEOUS

SCHEDULE 1 CONTRACT AREA

SCHEDULE 2 ACCOUNTING PROCEDURE

SCHEDULE 3 ALLOCATION AND _ LIFTING PROCEDURES
PRINCIPLES

SCHEDULE 4 PROCUREMENT AND PROJECT IMPLEMENTATION
PROCEDURES

SCHEDULE 5 SALE OF ASSETS PROCEDURE

SCHEDULE 6 FORM OF PARENTAL GUARANTEE

THIS PRODUCTION SHARING CONTRACT, is made and entered into on this 18
day of April 2012 by and between:

(y

(2)

by the Agencia Nacional do Petroleo de Sao Tome e Principe; and

THE DEMOCRATIC REPUBLIC OF SAO TOME AND PRINCIPE represented

EQUATOR EXPLORATION STP BLOCK S LIMITED, a company organized and
existing under the laws of the British Virgin Islands with registration number 1000133
whose registered office is at Craigmuir Chambers, Road Town, Tortola British Virgin
Islands with a branch registered in Sao Tome & Principe with the Guiche Unico under
no. 343/012 and is located at Avenida da Independencia, no. 392, Sao Tome (the

"Contractor").

BACKGROUND:
(A)

(B)

(©)

(D)

(E)

(F)

All Petroleum existing within the Territory of Sao Tome and Principe, as set forth in
the Petroleum Law, is natural resources exclusively owned by the State.

The Agencia Nacional do Petr6éleo de Sao Tome e Principe, with the approval of the
Government of Sao Tome and Principe, has the authority to enter into contracts for the
conduct of Petroleum Operations in and throughout the area, the co-ordinates of which
are described and outlined on the map in Schedule | of this Contract, which area is
hereinafter referred to as the Contract Area.

The State wishes to promote Petroleum Operations in the Contract Area and the
Contractor desires to join and assist the State in accelerating the exploration and
exploitation of potential petroleum resources within the Contract Area.

The Contractor has the necessary financial capability, technical knowledge and ability
to carry out the Petroleum Operations hereinafter described in accordance with this
Contract, the Petroleum Law and Good Oil Field Practice.

Pursuant to and in accordance with the Petroleum Law, this Contract has been entered
into by and between the State and the Contractor for the purpose of Petroleum
Operations in the Contract Area.

Equator Exploration STP Block 5 Limited is hereby designated as the Operator under
Clause 28 of this Contract.

IT IS AGREED as follows:

1.

1.1

DEFINITIONS AND INTERPRETATION

Except where the context otherwise requires or as defined in the Petroleum Law or the
Petroleum Taxation Law, the following words and expressions shall have the
following meanings:

"Accounting Procedure" means the rules and procedures set forth in Schedule 2;

"Affiliate" means, in respect of a Party, a Person that Controls, is Controlled by, or is
under the common Control with the Party or any such Person, as the case may be;

"Allocation and Lifting Procedures" means the allocation and lifting procedures set
forth in Schedule 3;

"Appraisal Well" means any well whose purpose at the time of commencement of
drilling such well is the determination of the extent or volume of Petroleum contained
in a Discovery;
"Associate" means any Affiliate, subcontractor or other person associated with an
authorized person in the conduct of Petroleum Operations.

"Associated Natural Gas" means all Natural Gas produced from a Reservoir, the
predominant content of which is Crude Oil, and which is separated from Crude Oil in
accordance with generally accepted international petroleum industry practice,
including free gas cap, but excluding any liquid Petroleum extracted from such gas
either by normal field separation, dehydration or in a gas plant;

"Available Crude Oil" means the Crude Oil recovered from the Contract Area, less
quantities used for Petroleum Operations;

"Barrel" means a quantity or unit of Crude Oil, equal to 158.9874 liters (forty-two
(42) United States gallons) at a temperature of fifteen point five six degrees (15.56°)
Centigrade (sixty degrees (60°) Fahrenheit) and at one (1) atmosphere of pressure;

"Biddable terms" are those terms that are biddable in the first licensing round
including but not limited to: the signature bonuses, Minimum Work Obligations,
Minimum Financial Commitment, production bonuses, social projects, employment
and training of nationals of the State and State participation.

"Budget" means the cost estimate of items included in an approved Work Program;

"Calendar Year" or "Year" means a period of twelve (12) months commencing
from January 1 and ending the following December 31, according to the Gregorian
calendar;

"Commercial Discovery" means any Discovery, which has been declared to be
commercial by the Contractor;

"Contract" means this production sharing contract, including its Recitals and
Schedules, as amended from time to time through mutual agreement in writing
between the Parties hereto;

"Contract Area" means the geographic area within the Territory of Sao Tome and
Principe which is the subject of this Contract and as described in Schedule 1, as such
area may be amended in accordance with the terms herein;

"Cost Oil" means the quantum of Available Crude Oil allocated to the Contractor for
recovery of Operating Costs after the allocation of Royalty Oil to the State;

"Control" means, in relation to a Person, the power of another Person to secure:

(a) by means of the holding of shares or the possession of voting power, directly or
indirectly, in or in relation to the first Person; or

(b) by virtue of any power conferred by the articles of association of, or any other
document regulating, the first Person or any other Person,

so that the affairs of the first Person are conducted in accordance with the decisions or
directions of that other Person;
"Crude Oil" means crude mineral oil and liquid hydrocarbons in their natural state or
obtained from Natural Gas by condensation or extraction;

"Decommissioning" means to abandon, decommission, transfer, remove and/or
dispose of structures, facilities, installations, equipment and other property and other
works used in Petroleum Operations in the Contract Area, to clean the Contract Area
and make it good and safe, and to protect the environment, as further set out herein,
and in the Petroleum Law and other applicable laws and regulations;

"Delivery Point" means the point located within the jurisdiction of the State at which
Petroleum reaches (i) the inlet flange at the FOB export vessel, (ii) the loading facility
metering station of a pipeline or (iii) such other point within the jurisdiction of the
State as may be agreed between the Parties;

"Development Area" means the extent of an area within the Contract Area capable
of Production of Petroleum identified in a Commercial Discovery and agreed upon by
the National Petroleum Agency following such Commercial Discovery;

"Discovery" means any geological structure(s),in which after testing, sampling and/or
logging an Exploration Well, existence of mobile hydrocarbons has been made
probable and which structure(s), the Contractor deems worthy of evaluating further by
conducting Appraisal operations;

"Effective Date" has the meaning ascribed to it in Clause 26.1;
"Exploration Period" has the meaning ascribed to in Clause 4.1;

"Exploration Well" means a well on any geological structure(s), whose purpose at
the time of commencement of such well is to explore for an accumulation of
Petroleum whose existence at the time was unproven by drilling;

"Field Development Program" means the program of activities presented by the
Contractor to the National Petroleum Agency for approval outlining the plans for the
Development of a Commercial Discovery. Such activities include:

(a) Reservoir, geological and geophysical studies and surveys;

(b) Drilling of production and injection wells; and

(c) Design, construction, installation, connection and initial testing of equipment,
pipelines, systems, facilities, plants and related activities necessary to produce
and operate said wells, to take, save, treat, handle, store, transport and deliver
Petroleum, and to undertake re-pressurizing, recycling and other secondary or

tertiary recovery projects;

"Force Majeure" has the meaning ascribed to it in Clause 21;
"Government" means the government of Sao Tome and Principe, as provided for in
article 109 of the Constitution;

"LIBOR" means the interest rate at which United States dollar deposits of six (6)
months duration are offered in the London Inter Bank Offered Rate, as published in
the Financial Times of London. The applicable LIBOR rate for each month or part
thereof within an applicable interest period shall be the interest rate published in the
Financial Times of London on the last business day of the immediately preceding
calendar month. If no such rate is quoted in the Financial Times of London during a

period of five (5) consecutive business days, another rate (for example, the rate quoted
in the Wall Street Journal) chosen by mutual agreement between the National
Petroleum Agency and the Contractor shall apply;

"Minimum Financial Commitment" has the meaning ascribed to it in Clause 7.3(a);
"Minimum Work Obligations" has the meaning ascribed to it in Clause 7.2;

"National Petroleum Account" means the account established in accordance with
the Oil Revenue Law;

"National Petroleum Agency" or "Agencia Nacional do Petroleo" means the
national regulatory agency established by the Government Decree-Law 5/2004 of the
30th of June, which is responsible for the regulation and supervision of Petroleum
Operations or any agency which succeeds the National Petroleum Agency with respect
to some or all of its powers;

"Natural Gas" means all gaseous hydrocarbons and inerts, including wet mineral gas,
dry mineral gas, gas produced in association with Crude Oil and residue gas remaining
after the extraction of liquid hydrocarbons from wet gas, but not including Crude Oil;

"Oil Revenue Law" means the oil revenue law of the State, Law No. 8/2004 of the
30th of December, as amended, supplemented or replaced from time to time;

"Operating Costs" means expenditures incurred and obligations made as determined
in accordance with Article 2 of the Accounting Procedure;

"Parties" or "Party" means the parties or a party to this Contract;
"Petroleum" means:

(a) any naturally occurring hydrocarbon, whether m a gaseous, liquid or solid state;
(b) any mixture of naturally occurring hydrocarbons, whether in a gaseous, liquid
or solid state; or

(c) any Petroleum (as defined above) that has been returned to a Reservoir;
"Petroleum Law" means the Fundamental Law on Petroleum Operations, Law no.
16/2009, as amended or supplemented from time to time, and regulations made and

directions provided under such law;

"Petroleum Operations" means activities undertaken in relation to the Contract Area
for the purposes of:

. the Exploration, Appraisal, Development, Production, transportation, sale or
export of Petroleum;

. the construction, installation or operation of any structures, facilities or
installations for the Development, Production and export of Petroleum, or

Decommissioning or removal of any such structure, facility or installation;

"Petroleum Taxation Law" means the Petroleum Taxation Law, Law no. 15/2009,
as amended, supplemented or replaced from time to time;

"Proceeds" means the amount in United States dollars determined by multiplying the
Realizable Price by the number of Barrels of Available Crude Oil lifted by a Party;

"Production Period" has the meaning ascribed to it in Clause 4.1;

"Profit Oil" means the balance of Available Crude Oil after the allocation of Royalty
Oil and Cost Oil;

"Quarter" means a period of three (3) consecutive Months starting with the first day
of January, April, July or October of each Year;

"Realizable Price" means the price in United States dollars per Barrel determined in
accordance with Clause 11;

"Relinquished Area" means that portion of the Contract Area that is relinquished
pursuant to and in accordance with Clauses 5.1(d) and/or 6;

"Reservoir" means a porous and permeable underground formation containing an
individual and separate natural accumulation of producible Petroleum that is confined
by impermeable rock and/or water barriers and is characterized by a single natural
pressure system;

"Retained Area" means that portion of the Contract Area that is retained after a
relinquishment under Clauses 5.1(d) and/or 6;

"Royalty" or "Royalty Oil" means the quantum of Available Crude Oil allocated to
the State, based on a percentage calculated as a function of daily production rates as
set forth in Clause 10.1(a);

"State" means the Democratic Republic of Sao Tome and Principe;
"Tax" means the tax payable pursuant to the Petroleum Taxation Law;
"Unassociated Natural Gas" means all gaseous Petroleum produced from Natural

Gas Reservoirs, and includes wet gas, dry gas and residual gas remaining after the
extraction of liquid Petroleum from wet gas; and

"Work Program" means the work commitments itemizing the Petroleum Operations
to be carried out in relation to the Contract Area for the required period as defined in
Clause 7.

2 Unless the context otherwise requires, reference to the singular shall include the plural
and vice versa and reference to any gender shall include all genders.
3 The Schedules form an integral part of this Contract.
A The table of contents and headings in this Contract are inserted for convenience only
and shall not affect the meaning or construction of this Contract.
5 References in this Contract to the words "include", "including" and "other" shall be
construed without limitation.
6 In the event of any inconsistency between the main body of this Contract and any
Schedule, the provisions of the former shall prevail.
6
2. | BONUSES AND SOCIAL PROJECTS
2.1 Signature Bonuses

a) Signature Bonus

The Contractor shall pay to the State by deposit into the National Petroleum Account a
signature bonus in the amount of Two Million United States dollars (U.S $2,000,000)
in immediately available funds within ten (10) days after the execution of this
Contract and delivery to the Contractor of an instrument of ratification of the Contract
2.2

executed by the Prime-Minister on behalf of the Government according to Clause
26.1.

b) Commercial Discovery Bonus

Upon Commercial Discovery the Contractor shall pay to the State by deposit into the
National Petroleum Account Six Million United States dollars (U.S $6,000,000).

c) Additional Signature Bonus
An additional signature bonus based on cumulative production obtained in this block

shall be payable to the State by deposit into the National Petroleum Account within
thirty (30) days of achieving the relevant production level as follows:

Cumulative Production (MBO ) Bonus (US$ million)

50 3

100 3

150 3

250 5

350 5
450 10

500 10

750 15
1000 15

Production Bonuses

The Contractor shall pay to the State by deposit into the National Petroleum Account
production bonuses based on attainment of cumulative Production of Petroleum from
each Development Area as follows:

7
Cumulative Production Bonus (US$ million)
(millions of Barrels or Barrels
equivalent)
200 10
350 10
450 15
600 15
800 15

2.3

2.4

2.5

2.6

The production bonuses provided for in Clause 2.2 shall be payable to the State by
deposit into the National Petroleum Account within thirty (30) days of such

Production level being first attained in immediately available funds.

The signature and production bonuses provided for in this Clause 2 shall not be

recoverable as Cost Oil or deductible for Tax purposes.

Social Projects

The Contractor commits to undertake social projects during each phase of the

Exploration Period valued at a minimum of the amounts below:

Phase I: Four Hundred Thousand United States dollars per year (U.S $400,000)
for a total of One Million Six Hundred Thousand United States
dollars (U.S $1,600,000);

Phase II: Three Hundred and Fifty Thousand United States dollars per
year (U.S $350,000) for a total of Seven Hundred Thousand United States dollars
(U.S $700,000);

Phase III: Three Hundred and Fifty Thousand United States dollars per
year (U.S $350,000) for a total of Seven Hundred Thousand United States dollars

(U.S $700,000).

If Petroleum is produced from the Contract Area, the Contractor shall undertake
additional social projects according to the following schedule:
Cumulative Production (millions of Value (US $ million) of
Barrels or Project
Barrels equivalent)
40 2
70 3
100 5
The details of the social projects to be undertaken by the Contractor in accordance
with Clause 2.5 shall be determined by agreement between the Contractor and the
National Petroleum Agency. Failing such agreement, the Contractor and the National
Petroleum Agency shall each submit a proposal to an expert appointed by the World
Bank and such expert shall determine which of the two (2) proposals shall be
implemented. The Contractor shall be solely responsible for any and all costs and
expenses associated with the foregoing expert determination. The value of the projects
2.7

3.1

3.2

3.3

3.4

4.1

4.2

4.3

44

provided for in Clause 2.5 above shall not be recoverable as Cost Oil or deductible for
Tax purposes.

The Contractor shall be responsible for the implementation of all agreed or chosen
social projects, which shall be undertaken using all reasonable skill and care.

SCOPE

This Contract is a production sharing contract awarded pursuant to the Petroleum Law
and governed in accordance with the terms and provisions hereof. The conduct of
Petroleum Operations and provision of financial and technical requirements by the
Contractor under this Contract shall be with the prior approval of or in prior
consultation with the National Petroleum Agency as required under this Contract or
the Petroleum Law. The State hereby appoints and constitutes the Contractor as the
exclusive company (ies) to conduct Petroleum Operations in the Contract Area.

During the term of this Contract, the total Available Crude Oil shall be allocated to the
Parties in accordance with the provisions of Clause 10, the Accounting Procedure and
the Allocation and Lifting Procedures.

The Contractor, together with its Affiliates, shall provide all funds and bear all risk of
Operating Costs and the sole risk in carrying out Petroleum Operations.

The Contractor shall engage in Petroleum Operations solely in accordance with the
Petroleum Law, the Petroleum Taxation Law, Good Oil Field Practice and all other
applicable laws and regulations.

TERM

Subject to Clause 20, the term of this Contract shall be for a period of twenty-eight
(28) years from the Effective Date, with an eight (8) year Exploration and Appraisal
period, as extended pursuant to Clauses 5.1(b) and/or (c) (the "Exploration Period")
and a twenty (20) year Production period (the "Production Period").

The Exploration Period shall be divided as follows:
Phase I: four (4) years from the Effective Date;
Phase II: from the end of Phase I until two (2) years after the end of Phase I; and

Phase III: from the end of Phase II until two (2) years after the end of Phase II, as
extended pursuant to Clauses 5.1 (b) and/or (c).

The Contractor shall commence Petroleum Operations no later than thirty (30) days
after the National Petroleum Agency has approved the first Work Program.

Provided the Contractor has fulfilled all of its obligations relative to the current phase
of the Exploration Period as described in Clause 7.2, the Contractor may enter the next
phase. The Contractor shall provide the National Petroleum Agency with written
notice of its intention to enter the next phase of the Exploration Period at least sixty
4.5

4.6

5.

5.1

(60) days prior to the end of the relevant phase. The report shall document that the
work commitments for the phase are fulfilled. The Ministry may upon application,
grant an exemption from the work obligation.

Provided the Contractor has fulfilled all of its obligations relative to the current phase
of the Exploration Period as described in Clause 7.2, the Contractor may terminate this
Contract at the end of any phase during the Exploration Period in accordance wit
Clause 20.7.

The Contractor shall have the right to produce Petroleum from each Development Area

for a period of twenty (20) years from the date the Contractor declares a Commercial
Discovery in the relevant area in accordance with Clause 5.1(b). This Contract will
terminate with respect to the relevant Development Area at the end of such twenty
(20) year period unless the National Petroleum Agency grants an extension on
application of the Contractor. The Contractor may, for any Development Area, be
granted one (1) or more five (5) year extension periods for a Development Area until
all Petroleum has been economically depleted. In connection with any suc!
extensions, the Parties agree to engage in good faith to re-negotiate the commercial
terms of this Contract governing the applicable Development Area at least five (5)
years prior to the expiration of the initial twenty (20) year period and at least two (2)
years prior to the expiration of any subsequent extension period.

COMMERCIAL DISCOVERY AND DECLARATION OF COMMERCIALITY

The sequence of Petroleum Operations to establish a Commercial Discovery of
Petroleum (other than Unassociated Natural Gas) shall be as follows:

(a) the Contractor shall have a period of up to forty-five (45) days from the date on
which the drilling of the applicable Exploration Well terminates to declare
whether the Exploration Well has proven a Discovery;

(b) the Contractor shall then have a period of two (2) years (unless otherwise
agreed by the National Petroleum Agency) from declaration of a Discovery to
declare the Discovery either on its own or in aggregation with other
Discoveries a Commercial Discovery;

(c) if the Contractor declares a Commercial Discovery it shall have a period of two
(2) years (unless otherwise agreed by the National Petroleum Agency) from
the time the Contractor declares a Discovery or aggregation of Discoveries to
be a Commercial Discovery to submit a Field Development Program to the
National Petroleum Agency for approval;

(d) in the event a Discovery is not determined to be a Commercial Discovery,
upon expiration of the period set out in Clause 5.1 (b), the State may, provided
(e)

it gives at least eighteen (18) months' notice, require the Contractor to
promptly relinquish, without any compensation or indemnification whatsoever,
the area encompassing the Discovery, including all of its rights to Petroleum
which may be produced from such Discovery.

10

If a Field Development Program is approved by the National Petroleum
Agency, the Contractor shall initiate field development and production
according to the time schedule outlined in the Program.

5.2 Unassociated Natural Gas shall be developed in accordance with Clause 23.4.

6. RELINQUISHMENT OF AREAS

6.1 The Contractor must relinquish the Contract Area, or part thereof, in accordance with the

following:

(a) twenty-five percent (25%) of the initial surface area of the Contract Area shall
be relinquished at the end of phase | of the Exploration Period;

(b) a further twenty-five percent (25%) of the initial surface area of the Contract
Area shall be relinquished at the end of phase 2 of the Exploration Period; and

(c) the remainder of the Contract Area shall be relinquished at the end of phase 3

of the Exploration Period less:
@ any Development Area;

(ii) areas for which the approval of a Field Development Program is
pending, until finally decided; and

(iii) any area reserved for a possible Unassociated Natural Gas Appraisal in
relation to which the Contractor is engaged in discussions with the
State in accordance with Clause 23.4.

6.2 Any Retained Area and Relinquished Area shall be single continuous units and
delimited by meridians and parallels of latitude expressed in whole minutes of a degree
to be approved by the National Petroleum Agency.

6.3 Any Relinquished Area shall revert to the State.

6.4 Subject to the Contractor's obligations under Clause 7 and its Decommissioning
obligations, the Contractor may, at any time, notify the National Petroleum Agency
upon three (3) months prior written notice that it relinquishes its rights over all or part
7A

72

of the Contract Area. In no event shall any voluntary relinquishment by the Contractor
over all of any part of the Contract Area reduce the Minimum Work Obligations or
Minimum Financial Commitment set out in Clause 7.

MINIMUM WORK PROGRAM AND BUDGET

Within two (2) months after the Effective Date and thereafter at least three (3) months
prior to the beginning of each Calendar Year, the Contractor shall prepare and submit
for the approval of the National Petroleum Agency, a Work Program and Budget for the
Contract Area setting forth the Petroleum Operations which the Contractor proposes to
carry out during the ensuing Year, or in case of the first Work Program and Budget,
during the remainder of the current Year.

11

The minimum Work Program for each phase of the Exploration Period is as follows
(the "Minimum Work Obligations"):

Phase I: The Contractor shall:

. reprocess all existing two dimensional seismic data (20) within the block;

. carry out Geological & Geophysical studies (AVO, Geochemical studies,
sequence stratigraphy);

. carry out environmental studies;

. acquire, process and interpret a minimum of two thousand five hundred line

kilometres of two dimensional seismic data (2500 km of 20) within two (2)
years after the Effective Date;

. acquire magnetic and gravity surveys covering the full block;

. acquire, process and interpret a minimum of one thousand square kilometres of
three dimensional seismic data (1000 km2 of 30) within three (3) years after
the Effective Date;

. hand over full documentation of the interpretation and an extensive evaluation
report covering all relevant stratigraphic levels in the full block, based on all
existing two dimensional seismic data (20) and newly acquired two
dimensional seismic data (20) and three dimensional seismic data (30) to the
National Petroleum Agency no later than six (6) months before the expiry of
phase I;

Phase II: If the Contractor elects to enter phase II, then during such phase II of the
Exploration period the Contractor shall:

. carry out environmental studies;
. drill one (1) Exploration Well to a minimum T/D of 5500 meters TVD subsea
on the Contract area; and
73

carry out technical and economical evaluation studies of discoveries and
remaining prospectivity;

Phase III: If the Contractor elects to enter phase III of the Exploration Period, then
during such phase III the Contractor shall:

carry out environmental studies;

drill one (1) Exploration Well or Appraisal Well;

drill one (1) optional Exploration Well or Appraisal Well;

carry out technical and economical evaluation studies of discoveries and
remaining prospectivity. In case of a Commercial Discovery, submit a
declaration of a Commercial Discovery and submit a Field Development
Program.

Minimum Financial Commitments

(a)

(b)

(c)

The Contractor shall be obligated to incur the following minimum financial

commitment (the "Minimum Financial Commitment"):

12

Phase I: Five Million Two Hundred Thousand United States Dollars
(U.S $5,200,000)

Phase II: Twenty Four Million Five Hundred Thousand United States
Dollars (U.S $24,500,000)

Phase III: Twenty Four Million Five Hundred Thousand United States
Dollars (U.S $24,500,000)

If the Contractor fulfills the Minimum Work Obligations set forth in Clause 7.2
for each phase of the Exploration Period, then the Contractor shall be deemed
to have satisfied the Minimum Financial Commitments for each such phase.

If the Contractor fails to complete the Minimum Work Obligations for any
phase of the Exploration Period and such commitment has not been moved to
the next phase, if any, with the consent of the National Petroleum Agency, then
the Contractor shall pay to the State by deposit into the National Petroleum
Account (i) the difference between the Minimum Financial Commitment for
the then current phase and the amount actually expended in Petroleum
Operations for such phase and (ii) eight percent (8%) of the Minimum
Financial Commitment for the subsequent phase that is not initiated, as
liquidated damages in full and final settlement of all potential claims for
74

15

7.6

77

7.8

7.9

breach of this Contract and, subject to Clause 20, this Contract shall
automatically terminate.

The Contractor shall be excused from any delay or failure to comply with the terms
and conditions of Clauses 7.2 and/or 7.3:

(a) during any period of Force Majeure; or
(b) ifthe National Petroleum Agency has denied the Contractor permission to drill.

The time for performing any incomplete Minimum Work Obligations for any phase of
the Exploration Period and the term of this Contract shall be extended by the
following periods in the circumstances set out in Clause 7.4:

(a) with respect to Clause 7.4(a), for the period during which Force Majeure is in
existence; and

(b) with respect to Clause 7.4(b), for six (6) months to permit the Contractor time
to make a revised drilling plan which is satisfactory to the National Petroleum
Agency.

If any circumstance described in Clauses 7.4 and 7.5 is not resolved within the time
periods specified above, then after consultation with National Petroleum Agency, the
Contractor shall be liable to pay into the National Petroleum Account an amount
corresponding to the unfulfilled work for that phase and, subject to Clause 20, this
Contract shall automatically terminate.

13

Any unfulfilled Minimum Work Obligation in any phase of the Exploration Period
may, with the written consent of the National Petroleum Agency, be added to the
Minimum Work Obligation for the next succeeding phase.

Work by the Contractor over and above the Minimum Work Obligations for any phase
shall be credited against and reduce the Minimum Work Obligation for the next
succeeding phase.

For the purposes of determining whether an Exploration Well or an Appraisal Well has
been drilled in accordance with the Minimum Work Obligation, such a well shall be
deemed drilled if the minimum total depth has been reached or if any one of the
following events occurs prior to reaching the minimum total depth:

(a) a Discovery is made and further drilling may cause irreparable damage to such
Discovery;
(b)
(c)

(d)

basement is encountered;

the National Petroleum Agency and the Contractor agree the well is drilled for
the purpose of fulfilling the obligation to complete the Minimum Work
Obligation; or

technical difficulties are encountered which, in the judgment of the Contractor
and in accordance with reasonable and prudent international oilfield practice,
makes further drilling impracticable, uneconomic, unsafe or a danger to the
environment.

7.10 The Exploration Period provided in Clause 7.2, may be extended for an additional
six (6) months to conclude the drilling and testing of any well for which operations
have been commenced by the end of phase III of such period (as extended); provided
that if no Commercial Discovery has been declared by the Contractor during the
Exploration Period, as may be extended, this Contract shall automatically terminate.

TAL

Performance Bond

(a)

(b)

(c)

Within thirty (30) days from the Effective Date, the Contractor shall submit a
performance bond in a form approved by the National Petroleum Agency and
from a reputable international financial institution approved by the National
Petroleum Agency to cover the Minimum Financial Commitment for phase I
of the Exploration Period.

Should the Contractor satisfy in full the conditions for continuing Petroleum
Operations at the end of phase I of the Exploration Period pursuant to Clause
7.2, a replacement performance bond in the same form and from the same
international financial institution, unless otherwise agreed by the National
Petroleum Agency, shall be submitted within thirty (30) days from the date of
the extension to cover the Minimum Financial Commitment for phase II of the
Exploration Period.

14

Should the Contractor satisfy in full the conditions for continuing Petroleum
Operations at the end of phase II of the Exploration Period, pursuant to Clause
7.2, a replacement performance bond in the same form and from the same
international financial institution, unless otherwise agreed by the National
Petroleum Agency, shall be submitted within thirty (30) days from the date of
the extension to cover the Minimum Financial Commitment for phase III of the
Exploration Period.
7A2

713

8.1

8.2

8.3

8.4

8.5

The amount of the performance bond shall be reduced annually by deducting the
verified expenditures the Contractor has incurred in the previous year of each phase
and shall terminate at the end of each phase if the Minimum Work Obligations or
Minimum Financial Commitment for that phase has been satisfied in full.

Guarantee

Within thirty (30) days from date of execution of this Contract, the Contractor shall
submit a guarantee from a parent company approved by the National Petroleum
Agency in the form of Schedule 6 which shall be valid for up to four (4) years after the
termination of this Contract.

STATE PARTICIPATION

The State, either through the National Petroleum Agency or any other state entity
designated by the State, shall have, as of the Effective Date, a carried fifteen percent
(15%) of the Contractor's rights and interest under this Contract. The Contractor shall
fund, bear and pay all costs, expenses and amounts due in respect of Petroleum
Operations conducted pursuant to this Contract.

The entity designated by the State shall become a party to the Joint Operating
Agreement in respect of its carried interest referred to in Clause 8.1.

Upon the commencement of commercial Production, the Contractor shall be entitled to
receive one hundred percent (100%) of Cost Oil in order to recover all costs, expenses
and amounts paid in respect of Petroleum Operations pursuant to Clause 8.1 and
incurred on behalf of the National Petroleum Agency or other entity designed by the
State.

For the avoidance of doubt, as regarding the rights referred to in clause 8.1, the
National Petroleum Agency, or other entity designated by the State, shall be entitled to
receive fifteen percent (15%) of the Contractor's entitlement to Profit Oil as provided
for in Clause 10.1(d).

The National Petroleum Agency, or other state entity designated by the State, shall be
entitled at any time, upon advance written notice to the Contractor, to convert its
carried interest into a full working participating interest, whereupon the National
Petroleum Agency, or other entity designated by the State, shall be entitled to fifteen
percent (15%) of all Available Crude Oil to which the Contractor is entitled under the
terms of this Contract. Upon such conversion of the carried interest, the State and the
Contractor shall agree a schedule for the State to reimburse any costs, expenses and

15
9.1

9.2

any amount incurred by the Contractor on behalf of the National Petroleum Agency or
any other entity designated by the State.

RIGHTS AND OBLIGATIONS OF THE PARTIES

In accordance with this Contract, the National Petroleum Agency shall:

(a)

(b)

(d)

(e)

pursuant to Clause 14, jointly work with the Contractor's professional staff in
the fulfillment of Petroleum Operations under this Contract;

assist and expedite the Contractor's execution of Petroleum Operations and
Work Programs including assistance in supplying or otherwise making
available all necessary visas, work permits, rights of way and easements as
may be reasonably requested by the Contractor. All expenses incurred by the
National Petroleum Agency, at the Contractor's request in providing such
assistance, shall be reimbursed to the National Petroleum Agency by the
Contractor in accordance with Clause 12. Such reimbursement shall be made
against presentation of invoices and shall be in United States dollars. The
Contractor shall include such reimbursements in the Operating Costs;

have the right to recover from the Contractor all costs which are reasonably
incurred for purposes of Petroleum Operations and have been previously
agreed with the Contractor;

have legal title to and shall keep the originals of all data and information
resulting from Petroleum Operations including geological, geophysical,
engineering, well logs, completion, production, operations, status reports and
any other data and information that the Contractor may compile during the
term of this Contract; provided, however, that the Contractor shall be entitled
to keep copies and use such data and information during the term of this
Contract; and

not exercise all or any of its rights or authority over the Contract Area in
derogation of the rights of the Contractor otherwise than in accordance with
the Petroleum Law.

In accordance with this Contract, the Contractor shall:

(a)

(b)

(c)

promptly pay to the State by deposit into the National Petroleum Account all
fees, bonuses, and other amounts due to the State under the terms of this
Contract;

provide all necessary funds for the payment of Operating Costs including funds
required to provide all materials, equipment, facilities, supplies and technical
requirements (including personnel) whether purchased or leased;

provide such other funds for the performance of Work Programs including
payments to third parties who perform services to the Contractor in the conduct
of Petroleum Operations;
(d)

(e)

(f)

(g)

(h)

@)

G)

(k)

16

prepare Work Programs and Budgets and carry out approved Work Programs
in accordance with Good Oil Field Practice with the objective of avoiding
waste and obtaining maximum ultimate recovery of Petroleum at a minimum
cost;

exercise all the rights, comply with all the obligations under the Petroleum Law
and any other applicable laws and pay the following fees to the State by
deposit into the National Petroleum Account (all expressed in United States
dollars):

lon application for the Production Period: $500,000
To assign or otherwise transfer any interest during) $100,000
Exploration Period:
To assign or otherwise transfer any interest during) $300,000
Production Period:
|On application to terminate this Contract: $100,000
\On application for the Contractor to commence drilling: $25,000

ensure that all leased equipment brought into the Territory of Sao Tome and
Principe for the conduct of Petroleum Operations is treated in accordance with
the terms of the applicable leases;

with its Associates have the right of ingress to and egress from the Contract
Area and to and from facilities therein located at all times during the term of
this Contract;

promptly submit to the National Petroleum Agency for permanent custody the
originals of all geological, geophysical, drilling, well production, operating and
other data, information and reports as it or its Associates may compile during
the term of this Contract;

prepare estimated and final tax returns and submit the same to the relevant tax
authority on a timely basis in accordance with the Petroleum Taxation Law;

have the right to lift in accordance with lifting and allocation procedures to be
agreed by the Parties within six (6) months prior to the commencement of
Production, in accordance with the principles set forth in Schedule 3, and to
freely export and retain abroad the receipts from the sale of Available Crude
Oil allocated to it under this Contract;

prepare and carry out plans and programs of the State for industry training and
education of nationals of Sao Tome and Principe for all job classifications with
@

respect to Petroleum Operations pursuant to and in accordance with the
Petroleum Law;

employ only such qualified personnel as is required to conduct Petroleum
Operations, in accordance with Good Oil Field Practice and in a prudent and

17

10.

10.1

(m)

(n)

(0)

(p)

(q)

cost effective manner, giving preference to qualified nationals of Sao Tome
and Principe;

give preference to such goods, material and equipment which are available in
Sao Tome and Principe or services that can be rendered by nationals of Sao
Tome and Principe in accordance with the Petroleum Law and this Contract;

with its Associates shall, as the case may be, pay all charges and fees as are
imposed by law in Sao Tome and Principe. The Contractor and its Associates
shall not be treated differently from any other Persons engaged in similar
petroleum operations in the Territory of Sao Tome and Principe;

indemnify and hold the State, including the National Petroleum Agency,
harmless against all losses, damages, injuries, expenses, actions of whatever
kind and nature including all legal fees and expenses suffered by the State or
the National Petroleum Agency where such loss, damage, injury, expense or
action is caused by the negligence or willful misconduct of the Contractor, its
Affiliates, its sub-contractors or any other Person acting on its or their behalf
or any of their respective directors, officers, employees, agents or consultants;

not exercise all or any rights or authority over the Contract Area in derogation
of the rights of the State or in breach of the Petroleum Law; and

in the event of any emergency requiring immediate operational action, take all
actions it deems proper or advisable to protect the interests of the Parties and
any other affected Persons and any costs so incurred shall be included in the
Operating Costs. Prompt notification of any such action taken by the
Contractor and the estimated cost shall be given to the National Petroleum
Agency within forty-eight (48) hours of becoming aware of the event.

RECOVERY OF OPERATING COSTS AND SHARING OF PETROLEUM
PRODUCTION

The allocation of Available Crude Oil shall be calculated on a Contract Area basis for
Royalty Oil, Cost Oil and Profit Oil. This allocation of Available Crude Oil shall be in
accordance with the Accounting Procedure, the Allocation and Lifting Procedure and
this Clause 10 as follows:

(a) Royalty Oil shall be allocated to the State from the first day of Production,
based on the daily total of Available Crude Oil from a Contract Area, set at a
rate of two percent (2%);

(b) Cost Oil shall be allocated to the Contractor in such quantum as will generate
an amount of Proceeds sufficient for recovery of Operating Costs in each
Contract Area. All costs will be recovered in United States dollars through
Cost Oil allocation;

(c) Cost Oil shall be not more than eighty percent (80%) of Available Crude Oil in
each Contract Area less deduction of Royalty Oil in any accounting period;

18

(d) Profit Oil, being the balance of Available Crude Oil after deducting Royalty
Oil and Cost Oil, shall be allocated to each Party based on the pre-tax, nominal
rate of return calculated on a quarterly basis for the Contract Area in
accordance with the following sliding scale:

Contractor's Rate of Return for |Government Share|Contractor Share
Contract Area (Yoper annum) of Profit Oil of Profit Oil

<16% 0% 100%

>=16 %< 19% 10% 90%

>=19 %< 23% 20% 80%

>=23 %< 26% 40% 60%
>=26% 50% 50%

10.2. Beginning at the date of Commercial Discovery, Contractor's rate of return shall be

determined at the end of each Quarter on the basis of the accumulated compounded
net cash flow for each Contract Area, using the following procedure:

(a) The Contractor's net cash flow for a Contract Area for each Quarter is:
@ The sum of the Contractor's Cost Oil and share of Contract Area Profit
Oil regarding the Petroleum actually lifted in that Quarter at the
Realizable Price;

(ii) | Minus Operating Costs;
(b) For this computation, neither any expenditure incurred prior to the date of
Commercial Discovery for a Contract Area nor any Exploration Expenditure
shall be included in the computation of the Contractor's net cash flow.

(c) The Contractor's net cash flows for each Quarter are compounded and
accumulated for a Contract Area from the date of the Commercial Discovery
according to the following formula:

ACNCF (Current Quarter) =
(100% + DQ) x ACNCF (Previous Quarter) + NCF (Current Quarter) 100%

where:

ACNCF = accumulated compounded net cash flow
NCF = net cash flow
DQ = quarterly compound rate (in percent)

The formula will be calculated using quarterly compound rates (in percent) of
3.78%, 4.45%, 5.31%, and 5.95%, which correspond to annual compound
rates ("DA") of 16%, 19%, 23%, and 26%, respectively.

(d) — The Contractor's rate of return in any given Quarter for a Contract Area shall be

deemed to be between the largest DA which yields a positive or zero ACNCF
and the smallest DA which causes the ACNCF to be negative.

19

10.3

(e) The sharing of Profit Oil from a Contract Area between the State and the
Contractor in a given Quarter shall be in accordance with the scale in
paragraph (a) above using the Contractor's deemed rate of return as per
paragraph (c) in the immediately preceding Quarter.

(f) n a given Contract Area, it is possible for the Contractor's deemed rate of

return to decline as a result of negative cash flow in a Quarter with the
consequence that Contractor's share of Profit Oil from that Contract Area
would increase in the subsequent Quarter.

(g) Pending finalization of accounts, Profit Oil from the Contract Area shall be
shared on the basis of provisional estimates, if necessary, of a deemed rate of
return as approved by the National Petroleum Agency. Adjustments shall be
effected with the procedure subsequently to be adopted by the National
Petroleum Agency.

The quantum of Available Crude Oil to be allocated to each Party under this Contract
shall be determined at the Delivery Point.
10.4

10.5

10.6

10.7

10.8

10.9

Each Party shall lift and dispose of its allocation of Available Crude Oil in accordance
with the Allocation and Lifting Procedures as provided in Schedule 3. In the event of
any reconciliation, the records of the National Petroleum Agency shall be the official,
final and binding records.

Allocation of Royalty Oil and Profit Oil shall be in the form of delivery of Production
of Petroleum to the National Petroleum Agency and the National Petroleum Agency or
other appropriate authority shall issue receipts for such delivery within thirty (30) days
of lifting such Royalty Oil and Profit Oil. These receipts are issued by the National
Petroleum Agency or other appropriate authority on behalf of the Government of Sao
Tome and Principe.

Any Party may, at the request of any other Party, lift such other Party's Available
Crude Oil, pursuant to Clause 10.3, and the lifting Party, within thirty (30) days, shall
transfer to the account of the non-lifting Party the Proceeds of the sale to which the
non-lifting Party is entitled. Overdue payments shall bear interest at the rate of LIBOR
plus two percent (2%).

The State may sell to the Contractor all or any portion of its allocation of Available
Crude Oil from the Contract Area under mutually agreed terms and conditions at the
Realizable Price.

The Parties shall meet as and when agreed in the Allocation and Lifting Procedures to
reconcile all Petroleum produced, allocated and lifted during the period in accordance
with the Allocation and Lifting Procedures set forth in Schedule 3.

otwithstanding the above, in lieu of lifting the State's Profit Oil and/or Royalty Oil,
the State, upon one hundred eighty (180) days advance notice to the Operator, issued
by the National Petroleum Agency, may elect to receive the State's allocation of Profit
Oil and/or Royalty Oil in cash based on the Realizable Price rather than through
lifting, regardless of whether or not the Contractor sells the State's Profit Oil and/or

20

Royalty Oil to a third party. If the State elects to receive cash in lieu of lifting, the
Operator shall lift the State's allocation of Profit Oil and/or Royalty Oil and pay into
the National Petroleum Account cash in respect of such lifting within thirty (30) days
from the end of the month in which the lifting occurred. Every six (6) months, the
State may elect to have an entity designated by the State to resume lifting the State's
allocation of Profit Oil and/or Royalty Oil, upon one hundred eighty (180) days notice
to the Operator, prior to the date the State elects to have an entity, designated by the
State, to resume lifting. In the event the State elects to receive its allocation of Profit
11.

11.2

Oil and or/Royalty Oil in cash, then the Contractor may charge a marketing fee to be
mutually agreed.

VALUATION OF CRUDE OIL

The valuation of Crude Oil shall reflect the true market value based on arm's length
transactions for the sale of the Crude Oil.

Save as otherwise provided in this Contract, Crude Oil Production shall be valued in
accordance with the following procedures:

(a) On the attainment of commercial production of Crude Oil, each Party shall
engage the services of an independent laboratory of good repute to undertake a
qualitative and quantitative analysis of such Crude Oil.

(b) When a new Crude Oil stream is produced, a trial marketing period shall be
designated which shall extend for the first six (6) month period during which
such new stream is lifted or for the period of time required for the first ten (10)
liftings, whichever is longer. During the trial marketing period the Parties
shall:

@ collect samples of the new Crude Oil upon which the qualitative and
quantitative analysis shall be performed as provided in Clause 11.2(a);

(ii) determine the approximate quality of the new Crude Oil by estimating
the yield values from refinery modeling;

(iii) market, in accordance with their entitlement to the new Crude Oil and
to the extent that one Party lifts the other Party's allocation of Available
Crude Oil, and payments therefore, shall be made by the buyers to the
Operator who will be responsible for distributing to the other Parties in
accordance with their entitlement, Cost Oil and Profit Oil and the
Contractor's accounting shall reflect such revenues, in accordance with
Clause 10;

(iv) provide information to a third party who shall compile the information
and maintain all individual Party information confidential, with regard
to the marketing of the new Crude Oil, including documents which
verify the sales price and terms of each lifting; and

(v) apply the actual F.0.B. sales price to determine the value for each lifting
which F.O.B. sales pnemg for each lifting shall continue, as the

21
11.3

(c)

(d)

(e)

Realizable Price, after the trial marketing period until the Parties agree
to a valuation of the new Crude Oil but in no event longer than
ninety (90) days after conclusion of the trial marketing period.

As soon as practicable but in any event not later than sixty (60) days after the
end of the trial marketing period, the Parties shall meet to review the
qualitative and quantitative analysis, yield and actual sales data. Each Party
may present a proposal for the valuation of the new Crude Oil. A valuation
formula for the Realizable Price shall be agreed to by the Parties not later than
nine (9) months after the first lifting. It is the intent of the Parties that such
prices shall reflect the true market value based on arm's length transactions for
the sale of the new Crude Oil. The valuation formula, as determined
hereinbefore (including the product yield values), shall be mutually agreed
within thirty (30) days of the aforementioned meeting, failing which, it shall be
referred to a mutually agreed independent expert who shall have the
appropriate international oil and gas experience and who will resolve and settle
the matter in a manner as he shall in his absolute discretion think fit and the
decision of the expert shall be final and binding on the Parties. If, after a period
of thirty (30) days, the Parties are unable to agree on the identity of the expert,
such expert shall be appointed by the International Centre for Expertise in
accordance with the provisions for the appointment of experts under the Rules
for Expertise of the International Chamber of Commerce.

Upon the conclusion of the trial marketing period, the Parties shall be entitled
to lift their allocation of Available Crude Oil pursuant to Clause 10.3 and the
Allocation and Lifting Procedures set forth in Schedule 3.

When a new Crude Oil stream is produced from the Contract Area and is
commingled with an existing Crude Oil produced, which has an established
Realizable Price basis, then such basis shall be applied to the extent practicable
for determining the Realizable Price of the new Crude Oil. The Parties shall
meet and mutually agree on any appropriate modifications to such established
valuation basis, which may be required to reflect any change in the market
value of the Crude Oils as a result of commingling.

If, in the opinion of either the National Petroleum Agency or the Contractor, an agreed
price valuation method fails to reflect the market value of Crude Oil produced in the
Contract Area, then such Party may propose to the other Party modifications to such
valuation method once in every six (6) months but in no event more than twice in any
Calendar Year. The Parties shall then meet within thirty (30) days of such proposal
and mutually agree on any modifications to such valuation within thirty (30) days
from such meeting, failing which, the issue shall be referred to a mutually agreed
independent expert who shall have the appropriate international oil and gas experience
and who will resolve and settle the matter in a manner as he shall in his absolute
discretion think fit and the decision of the expert shall be final and binding on the
Parties. If after a period of thirty (30) days, the Parties are unable to agree on the
identity of the expert, such expert shall be appointment by the International Centre for
Expertise in accordance with the provisions for the appointment of experts under the
Rules for Expertise of the International Chamber of Commerce.

11.4

12.

12.1

12.2

12.3

13.

22

Segregation of Crude Oils of different quality and/or grade shall, by agreement of the
Parties, take into consideration, among other things, the operational practicality of
segregation and the cost benefit analysis thereof. If the Parties agree on such
segregation the following provisions shall apply:

(a) any and all provisions of this Contract concerning valuation of Crude Oil shall
separately apply to each segregated Crude Oil produced; and

(b) each grade or quality of Crude Oil produced and segregated in a given year
shall contribute its proportionate share to the total quantity designated in such
year as Royalty Oil, Cost Oil and Profit Oil.

PAYMENTS

The Contractor shall make all payments to the State, for which it is liable under this
Contract, in United States dollars or such other currency agreed between the
Contractor and the National Petroleum Agency. Payments shall be made into the
National Petroleum Account in accordance with the Oil Revenue Law. Where a
payment is made in currency other than United States dollars, the exchange rate used
to convert the United States dollars liability into that currency shall be the exchange
rate published on the date of payment by the Central Bank of Sao Tome and Principe
for Dobras and the Financial Times of London for other currencies. Overdue payments
shall bear interest at the annual rate of LIBOR plus two percent (2%) from the due
date until the date of actual payment.

The State shall make all payments to the Contractor for which it is liable under this
Contract in United States dollars or such other currency agreed between the Contractor
and the National Petroleum Agency. Where a payment is made in a currency other
than United States dollars, the exchange rate used to convert the United States dollar
liability into that currency shall be the exchange rate published on the date of payment
by the Central Bank of Sao Tome and Principe for Dobras, and the Financial Times of
London for other currencies. Overdue payments shall bear interest at the annual rate of
LIBOR plus two percent (2%) from the due date until the date of actual payment.

Any payments required to be made pursuant to this Contract shall be made within
ten (10) days following the end of the month in which the obligation to make such
payments is incurred.

TITLE TO EQUIPMENT J DECOMMISSIONING
The Contractor shall finance the cost of purchasing or leasing all materials, equipment

and facilities to be used in Petroleum Operations in the Contract Area pursuant to
approved Work Programs and Budgets and such materials, equipment and facilities, if
13.3

13.4

13.6

purchased, shall become the sole property of the State when the Contractor has
recovered the cost of such materials, equipment and facilities (as the case may be) in
accordance with this Contract or upon its termination, whichever occurs first, free of
all liens and other encumbrances. Except as otherwise provided for in the Petroleum
Law, the Contractor and the State, including the National Petroleum Agency, shall
have the right to use all materials, equipment and facilities exclusively for Petroleum
Operations in the Contract Area during the term of this Contract and any extensions

23

thereof. Should the State or the National Petroleum Agency desire to use such
materials, equipment and facilities outside the Contract Area, such use shall be subject
to terms and conditions agreed by the Parties, provided that it is understood that
Petroleum Operations in the Contract Area hereunder shall take precedence over such
use by the State or the National Petroleum Agency. The Contractor shall only lease
materials, equipment and facilities with the approval of the National Petroleum
Agency, such approval not to be unreasonably withheld if such lease is in the best
interest of the Petroleum Operations.

The Contractor's right to use such purchased materials, equipment and facilities shall
cease with the termination or expiration (whichever is earlier) of this Contract,
including any extensions hereof.

The provisions of Clause 13.1, with respect to the title of property passing to the State,
shall not apply to leased equipment belonging to local or foreign third parties, and
such equipment may be freely exported from the Territory of Sao Tome and Principe,
in accordance with the terms of the applicable lease.

Subject to Clause 13.2, all fixed assets purchased or otherwise acquired by the
Contractor for the purposes of Petroleum Operations hereunder, shall become the
property of the State when the Contractor has recovered the cost of such materials,
equipment and facilities (as the case may be) in accordance with this Contract or upon
its termination, whichever occurs first. Upon termination of this Contract, the
Contractor shall hand over possession of such fixed assets to the State in good
working order and free of all liens and other encumbrances.

During the term of this Contract, any agreed sales of equipment, land, fixed assets,
materials and machinery acquired for the purpose of Petroleum Operations shall be
conducted by the Contractor on the basis of the procedure for sale of assets as set forth
in Schedule 5, subject to the consent of the National Petroleum Agency.

Decommissioning
13.7

The expenditure for Decommissioning will be estimated on the basis of technical
studies undertaken by the Contractor, to be agreed by the National Petroleum Agency,
as part of each Field Development Program and revised as necessary.

Unless otherwise agreed by the National Petroleum Agency, the procedure for the
Contractor providing funds to meet its Decommissioning obligations shall be as
follows:

(a)

an amount shall be established on a Contract Area basis, commencing two years

after the start of Production Period, on a unit of production basis as follows:

DP= (PVDC - DF) * (P/ RP), where:
DP= Decommissioning provision for the period (millions of US dollars)

24

13.8

(b)

(c)

PVDC= Present Value of Decommissioning costs (millions of US dollars)

DF = Balance of Decommissioning fund at the start of the period
(millions of US dollars)

P= Crude Oil production in the period (millions of Barrels)

RP = Estimated remaining Crude Oil (millions of Barrels)

All Decommissioning provisions shall be held in a Decommissioning reserve
fund which shall be an interest bearing escrow account jointly established by
the Parties at a first class commercial bank or other financial institution in
accordance with the Petroleum Law. The bank or financial institution shall
have a long term rating of not less than "AA" by Standard and Poor's
Corporation or an "Aa2" rating by Moody's Investor Service or a comparable
rating by another mutually agreed rating service.

For the purposes of calculating the present value of Decommissioning costs,
the following formula shall be used:

PVDC=  EDC/(1 +i):, where:
PVDC = present value of Decommissioning costs
EDC = estimated value of Decommissioning costs in nominal terms at the
expected date of Decommissioning
i= interest rate applicable to the escrow account in the current period
n= number of Years between current period and expected date of
Decommissioning

The Decommissioning reserve fund shall be used solely for the purposes of paying for
Decommissioning activities. No Party may mortgage, pledge, encumber or otherwise
use such Decommissioning reserve fund for any purpose whatsoever, except as
3.9

3.10

14.

14.1

14.2

14.3

14.4

expressly provided herein or in the Petroleum Law. The Decommissioning reserve
fund may be invested in investments approved in advance by the Contractor and the
National Petroleum Agency.

The Contractor shall annually meet any shortfall between the actual Decommissioning
costs and the Decommissioning reserve fund for any Contract Area, with such amount
to be deposited into the escrow account within thirty (30) days after the end of each
Calendar Year.

Any balance remaining in any Decommissioning fund after all Decommissioning costs
in the Contract Area have been met shall be distributed between the National
Petroleum Agency and the Contractor in the same proportion as the allocation of
Available Crude Oil at the time of Decommissioning operations.

Decommissioning expenditures incurred under these Decommissioning provisions are
both cost recoverable as Contract Area non-capital costs under the Accounting
Procedure and deductible for Tax purposes under the Petroleum Taxation Law.

25

EMPLOYMENT AND TRAINING OF NATIONALS OF THE STATE

Each Calendar Year the Contractor shall submit a detailed program for recruitment
and training for the following Calendar Year in respect of its personnel from Sao
Tome and Principe in accordance with the Petroleum Law.

Qualified nationals from Sao Tome and Principe shall be employed m all non
specialized positions.

Qualified nationals from Sao Tome and Principe shall also be employed in specialized
positions such as those in exploration, drilling, engineering, production, environmental
safety, legal and finance. The Contractor shall have the right, subject to applicable
laws, rules and regulations, to employ non-nationals of Sao Tome and Principe in such
specialized positions where qualified individuals from Sao Tome and Principe are not
available, provided that the Contractor shall recruit and train nationals from Sao Tome
and Principe for such specialized positions such that the number of expatriate staff
shall be kept to a minimum.

Pursuant to Clause 9(k), qualified competent professionals of the National Petroleum
Agency shall be assigned to work with the Contractor and such personnel and the
Contractor's national personnel from Sao Tome and Principe shall not be treated
differently with regard to salaries and other benefits. The Contractor and the National
Petroleum Agency shall mutually agree on the numbers of the National Petroleum
Agency's staff to be assigned to Petroleum Operations. The costs and expenses of such
14.5

14.6

14.7

14.8

14.9

15.

15.1

National Petroleum Agency personnel shall be included in Operating Costs. The
Contractor shall not be liable for any damages resulting from the negligence or willful
misconduct of any National Petroleum Agency employees or agents assigned to work
for the Contractor.

The Parties shall mutually agree on the organizational chart of the Contractor which
shall include nationals of Sao Tome and Principe in key positions.

No Sao-Tomean employed shall be disengaged without the prior written approval of
the National Petroleum Agency, except in the case of gross misconduct by such
employee, in which case only prior notice to the National Petroleum Agency will be
required. Gross misconduct for the purposes of this Clause shall mean a specific act of
very serious wrongdoing and improper behavior which has been investigated and
proved by documentary evidence.

The Contractor shall spend point twenty-five percent (0.25%) of the Operating Costs
in each Year of the Exploration Period (subject to a minimum of One Hundred
Thousand United States Dollars (U.S $100,000) and a maximum of Two Hundred and
Fifty Thousand United States Dollars (U.S $250,000) in any Calendar Year on
scholarships for the training of nationals of Sao Tome and Principe at institutions to be
selected by the National Petroleum Agency. In connection with the review of the
annual Work Program and Budgets, the National Petroleum Agency may propose
additional budgets for training and the National Petroleum Agency and the Contractor
may mutually agree to such proposal.

26

The Contractor shall spend Three Hundred and Fifty Thousand United States Dollars
(U.S $350,000) in each Calendar Year during the Production Period on scholarships
for the training of nationals of Sao Tome and Principe at institutions to be selected by
the National Petroleum Agency. In connection with the review of the annual Work
Program and Budgets, the National Petroleum Agency may propose additional
budgets for training and the Parties may mutually agree to such proposal.

Amounts payable under Clauses 14.7 and 14.8 shall be recoverable as Contract Area
non-drilling exploration costs under the terms of the Accounting Procedure.

BOOKS AND ACCOUNTS, AUDIT AND OVERHEAD CHARGES
Books and Accounts
(a) The Contractor shall be responsible for keeping complete books of accounts

consistent with Good Oil Field Practice and modem petroleum industry and
accounting practices and procedures. The books and accounts maintained
(b)

15.2 Audits

(a)

(b)

(c)

under and in accordance with this Contract shall be kept in United States
dollars. All other books of accounts, as the Operator may consider necessary,
shall also be kept in United States dollars. Officials of the National Petroleum
Agency and the Contractor shall have access to such books and accounts at all
times upon reasonable notice. The accountants of the National Petroleum
Agency shall participate in the preparation of all books and accounts
maintained under and in accordance with this Contract.

All original books of account shall be kept at the registered address or principal
place of business of the Contractor in Sao Tome and Principe.

The National Petroleum Agency shall have the right to inspect and audit the
accounting records relating to this Contract or Petroleum Operations for any
Calendar Year by giving thirty (30) days advance written notice to the
Operator. The Operator shall facilitate the work of such inspection and
auditing; provided, however, that such inspection and auditing shall be carried
out within three (3) Calendar Years following the end of the Calendar Year in
question. If not, the books and accounts relating to such Calendar Year shall be
deemed to be accepted by the Parties. Any exception must be made in writing
within ninety (90) days following the end of such audit and failure to give such
written notice within such time shall establish the correctness of the books and
accounts by the Parties.

The National Petroleum Agency may undertake the inspection and audit in
Clause 15.2(a) either through its own personnel or through a qualified firm of
chartered accountants appointed for such purpose by the National Petroleum
Agency; provided, however, that the transportation and per diem costs of the
National Petroleum Agency's own personnel shall be borne by the Contractor
as a general administrative cost and shall be cost recoverable. Costs for the
qualified firm of chartered accountants shall be borne by the National
Petroleum Agency.

27

Notwithstanding that the said period of three (3) Calendar Years may have
expired, if the Contractor or any of its employees or any Person acting on its
behalf has acted with negligence or engaged in willful misconduct, the
National Petroleum Agency shall have the right to conduct a further audit to
the extent required to investigate such negligence or willful misconduct in
respect of any earlier periods and all costs of such investigation shall be for the
account of the Contractor and shall not be cost recoverable.
15.3

15.4

16.

16.1

16.2

16.3

Materials

The Contractor shall maintain physical and accounting controls of all materials and
equipment in stock in accordance with Good Oil Field Practice. The Contractor shall
make a total inventory at least once in a Calendar Year and shall give the National
Petroleum Agency four (4) weeks advance written notice prior to the taking of such
inventory. The National Petroleum Agency and/or its external auditors shall be
entitled to observe such inventory taking. The National Petroleum Agency may also
carry out a partial or total check of such inventories at its own expense, whenever it
considers it necessary, provided such exercise does not unreasonably disrupt
Petroleum Operations.

Home Office Overhead Charges
The Contractor shall include the following percentages of total annual recoverable

expenditures as overhead charges in calculating total Operating Costs. From time to
time the Parties agree to review these expenditures tranches to account for inflation.

Expenditure % of Recoverable
Tranche (USD million) expenditures
< 200 1.00%
the next 200 OR 0.75%
>200 and<400
the next 100 OR 0.50%
>400 and<500
2500 0.00%
TAXES AND CUSTOMS

Tax

The Contractor shall be subject to Tax on income derived from Petroleum Operations
in accordance with the Petroleum Taxation Law. Such Tax shall be payable by the
Contractor in accordance with the Petroleum Taxation Law, except as otherwise
provided in this Contract.

The Realizable Price established m accordance with Clause 11 shall be used in
determining the amount of profits of the Contractor and its resulting Tax liability
under the Petroleum Taxation Law.

28

Customs
17.

17.1

17.2

In accordance with the Petroleum Law, the Contractor, in its own name or in the name
of its sub-contractors or other Persons acting on its or their behalf, are entitled to
import and export all goods, materials and equipment destined exclusively and directly
for the execution of Petroleum Operations. Such goods, materials and equipment shall
be exempt from all and any customs duties, subject to the terms and conditions set out
in the Petroleum Law or other applicable laws and regulations.

INSURANCE

The Contractor shall obtain and maintain such insurance as it customarily obtains in
accordance with Good Oil Field Practice with respect to Petroleum Operations with an
insurance company of good repute approved by the National Petroleum Agency, in the
names of the Parties and with limits of liability not less than those required in
accordance with Good Oil Field Practice. The premium for such policies shall be
included in Operating Costs. All policies shall name the National Petroleum Agency
as a co-insured with a waiver of subrogation rights in favor of the Contractor. Without
prejudice to the generality of the foregoing, such insurance shall cover:

(a) any loss or damage to all assets used in Petroleum Operations;

(b) pollution caused in the course of Petroleum Operations for which the Contractor
or the Operator may be held responsible;

(c) property loss or damage or bodily injury suffered by any third party in the
course of Petroleum Operations for which the Contractor, the Operator, the
State or the National Petroleum Agency may be held liable;

(d) the cost of removing wrecks and cleaning up operations following an accident
in course of Petroleum Operations; and

(e) the Contractor's and/or the Operator's liability to its employees and other
persons engaged in Petroleum Operations.

In case of any loss or damage to property, all amounts paid by an insurance company
shall be received by the Contractor for the conduct of Petroleum Operations. The
Contractor shall determine whether the lost or damaged property should be repaired,
replaced or abandoned. If the decision is to repair or replace the property in question,
the Contractor shall immediately take steps to replace or repair such lost or damaged
property. Any excess cost of repair or replacement above the amount reimbursed by
the insurance company shall be regarded as an Operating Cost. If the cost of repair is
less than the amount reimbursed by the insurance company, the difference shall be
deducted from Operating Costs. If the decision is to neither repair nor replace then the
proceeds of any coverage shall be credited to Operating Costs. In the event that the
loss or damage is attributable to the Contractor's negligence or willful misconduct, the
excess cost of replacement or repair shall not be reimbursed as an Operating Cost.

29
17.3

17.4

17.5

17.6

18.

The Contractor shall obtain and maintain an insurance policy covering any and all
damages caused to third parties as a direct or indirect result of Petroleum Operations
under this Contract.

All insurance policies obtained and maintained pursuant to this Clause 17 shall be
based upon Good Oil Field Practice and shall be taken out in Sao Tome and Principe
except for those concerning risks for which the Contractor cannot obtain coverage, in
which case it shall be taken out outside of the Territory of Sao Tome and Principe.

In entering into contracts with any sub-contractor or other Person for the performance
of Petroleum Operations, the Contractor shall require such sub-contractor or other
Person to take out adequate insurance in accordance with this Clause 17 and to
properly indemnify the State and its organs and agencies and the Contractor for any
damage done and to fully indemnify and hold the State and its organs and agencies
and the Contractor harmless against claims from any third parties.

The Contactor shall also maintain all other insurance policies required under the laws
of Sao Tome and Principe.

CONFIDENTIALITY AND PUBLIC ANNOUNCEMENTS

Subject to Clauses 18.4 and 18.5, the Contractor and the National Petroleum Agency
shall keep information furnished to each other in connection with Petroleum
Operations and all plans, maps, drawings, designs, data, scientific, technical and
financial reports and other data and information of any kind or nature relating to
Petroleum Operations, including any discovery of Petroleum, as strictly confidential
and shall ensure that their entire or partial contents shall under no circumstances be
disclosed in any announcement to the public or to any third party without the prior
written consent of the other. With regard to data about aspects of geology, reservoir
engineering or production engineering from reports or other material submitted to
public authorities, the duty of secrecy shall have the following duration calculated
from the time when the data became available to the Contractor:

- 2 years for data which are not commercially available, which are owned by the
Contractor and which originate from the Contract Area in question,

- 10 years for data, which have been commercially available, from the time when
they became available to the Contractor,

- 5 years for other data.
The provisions of this Clause 18 shall not apply to disclosure to:

(a) Affiliates;
(b) sub-contractors, auditors, financial consultants or legal advisers, provided that
such disclosures are required for the effective performances of the
aforementioned recipients' duties related to Petroleum Operations and provided
further that they are under a similar undertaking of confidentiality as that
contained in this Clause 18;

30

18.2

18.3

18.4

18.5

(c) comply with statutory obligation or the requirements of any governmental
agency or the rules of a stock exchange on which a Party's stock is publicly
traded in which case the disclosing Party will notify the other Party of any
information so disclosed prior to such disclosure;

(d) financial institutions involved in the provision of finance for the Petroleum
Operations hereunder provided, in all such cases, that the recipients of such
data and information agree in writing to keep such data and information strictly
confidential;

(e) a third party purchaser, provided that the party receiving such information
executes an undertaking similar to the undertaking contained in this Clause 18
to keep the information disclosed to it strictly confidential; and

(f) in accordance with and as required by the Oil Revenue Law.

The Parties shall take necessary measures in order to make their Affiliate and advisers,
directors, officers, employees, agents and representatives comply with the same
obligation of confidentiality provided for in this Clause 18.

The provisions of this Clause 18 shall terminate five (5) years after the termination or
expiration of this Contract.

The Contractor shall use best endeavors to ensure that it, its Affiliates and Associates
and each of their respective directors, officers, servants, employees and agents shall
not make any reference in public or publish any notes in newspapers, periodicals or
books nor divulge, by any other means whatsoever, any information on the activities
under the Petroleum Operations, or any reports, data or any facts and documents that
may come to their knowledge by virtue of this Contract, without the prior written
consent of the National Petroleum Agency.

No announcement of a Discovery or Commercial Discovery may be made by the
Contractor otherwise than in accordance with this Clause 18 and unless and until the
Government has made a prior announcement of such Discovery or Commercial
Discovery in the national and international media.
19.

19.1

19.2

ASSIGNMENT

Subject to Clause 19.5, the Contractor may not sell, assign, transfer, encumber, convey
or otherwise dispose of part or all of its rights, interest and/or obligations under this
Contract to any third party without the prior written consent of the National Petroleum
Agency which consent shall not be unreasonably withheld or delayed.

All changes in Control of a Contractor Party shall be subject to the prior approval of
the Government. Where a change in Control occurs without the prior approval of the
Government, the Government may terminate this Contract in respect of such
Contractor Party. This Clause 19.2 does not apply if the change of Control is the direct
result of an acquisition of shares or other securities of a publicly traded company on a
recognized stock exchange. Change of Control includes a Person

31

19.3

19.4

19.5

ceasing to be Controlled (whether or not another Person becomes in Control), and a
Person obtaining Control (whether or not another Person was in Control).

When an assignment, transfer or other disposition of any rights under this Contract,
other than a transfer pursuant to Clause 19.5 is anticipated, the assigning Contractor
Party must notify in writing the National Petroleum Agency as soon as practicable.
The Government, acting through the National Petroleum Agency or other nominee,
shall then have the right, within sixty (60) days, to purchase the assigning Contractor
Party's interest under this Contract proposed to be assigned, transferred or otherwise
disposed of on the same terms and conditions as those offered to a bone fide
transferee.

If the written consent by the National Petroleum Agency is granted, the assigning
Contractor Party shall be relieved of its obligation and liabilities under this Contract to
the extent that the assignee or transferee accepts the assumption of such obligations
and liabilities under this Contract.

The Contractor may sell, assign, transfer, convey or otherwise dispose of part or all of
its rights and interest under this Contract to an Affiliate with a prior written notice to
the National Petroleum Agency, provided that the relevant Contractor Party and the
Affiliate shall remain jointly and severally liable for all obligations and liabilities
under this Contract, notwithstanding such assignment, transfer, conveyance or other
disposal. If the Affiliate shall cease at any time to be an Affiliate of the transferring
Contractor Party, the Affiliate shall immediately re-assign or re-transfer to the original
Contractor Party all rights and obligations transferred to it under this Contract.
Transfers of interests to an Affiliate of a Contractor Party shall not change the
nationality of the Contractor Party for the purpose of determining jurisdiction of any
arbitration tribunal.

19.6

20.

20.1

Any request for consent pursuant to Clause 19.1 made by the Contractor to the
National Petroleum Agency shall include the deed of assignment and other relevant
information relating to financial and corporate standing of the assignee, and its
capability to contribute to the Petroleum Operations under this Contract as required
under the Petroleum Law.

TERMINATION

The State, by decision of the Government, shall be entitled to terminate this Contract
with the Contractor (or in respect of any Party making up the Contractor) if any of the
following events occur:

(a)

(b)
(c)

(d)

(e)

(f)

(g)
(h)
(i)

the Contractor defaults in the performance of any of its obligations set forth in
Clause 9;

the Contractor fails to execute the Minimum Work Obligations;
the Contractor assigns, transfers, conveys, encumbers or disposes of its rights,

interests and/or obligations under this Contract, otherwise than in accordance
with Clause 19 and/or the Petroleum Law;

32

the Contractor is adjudged insolvent or bankrupt by a court of competent
jurisdiction or acknowledges or claims that it is unable to pay its debts or makes
an application for bankruptcy protection that is not discharged within thirty (30)
days;

the Contractor ceases to carry on its business as carried on at the date of this
Contract or liquidates or terminates its corporate existence;

the warranties made by the Contractor under Clause 24 are found to have been
untrue when made;

the Contractor fails to make any payment to the State when due;
the Contractor fails to submit the performance bond or guarantee when due;
the Contractor fails to:
(i) initiate field development and production in accordance to the time

schedule outlined in the approved Field Development Program (Clause
5.1 (e)); or
20.2

20.3

20.4

20.5

20.6

(ii) if after production of Petroleum is initiated in the Contract Area,
production of Petroleum ceases for a period of more than four (4)
months;

in both (i) and (ii) for causes not attributable to Force Majeure or without the
consent of the National Petroleum Agency always provided that such consent
will not be unreasonably withheld if justified on technical or other ground;

and
Gj) the events provided for in the articles 34, 35 or 36 of the Petroleum Law.

If the cause for termination is an event specified in Clause 20.1 (a), (b), (£), (g), (h), (i)
and/or (i) above, the National Petroleum Agency shall give written notice thereof to
the Contractor requiring it to remedy such default within a period not more than thirty
(30) days of receipt of the National Petroleum Agency's notice or such additional days
as the National Petroleum Agency deems appropriate in the circumstances in its sole
discretion. If upon the expiration of the said period, such default has not been
remedied or removed, the Government may, by written notice issued by the National
Petroleum Agency to the Contractor, declare this Contract terminated.

Termination for any of the events specified in Clause 20.1 (c), (d) and/or (e) above,
shall be with immediate effect and the Government may, by written notice to the
Contractor issued by the National Petroleum Agency, declare this Contract terminated.
Termination as to one Contractor Party shall not constitute termination as to the other
Contractor Party(ies).

Where this Contract is terminated with respect to only one Contractor Party, the State
shall have the option to assume the interests, rights and obligations of such defaulting
Contractor Party under this Contract. If the State elects not to exercise this option, the

33

interests, rights and obligations shall be assigned to the remaining Contractor Parties
who shall be liable jointly and severally.

In the event that the other Contractor Party(ies) fail to meet any and all liabilities of
the terminated Contractor Party as provided in Clause 20.4, the State reserves the right
to terminate this Contract in respect of all other Contractor Parties upon written notice.

Without prejudice to all other rights of the State, the Contractor shall upon the
termination of this Contract permit inspection, copying and auditing of its accounts
20.7

20.8

21.

21.1

21.2

21.3

21.4

and records for the Petroleum Operations by the National Petroleum Agency and/or its
agents.

The Contractor shall have the right, at its sole discretion, to relinquish its rights and to
terminate this Contract without further obligations or liabilities, upon completion of
the stipulated Minimum Work Obligations and Minimum Financial Commitment at
the end of any phase of the Exploration Period, upon giving a thirty (30) day advance
notice to the National Petroleum Agency. This Clause 20.7 shall not release the
Contractor from any unfulfilled obligations incurred prior to the termination of this
Contract, nor from any liabilities arising from acts or omissions taking place prior to
the termination of this Contract.

This Contract shall automatically terminate if no Commercial Discovery is made in
the Contract Area at the end of Exploration Period, as extended.

FORCE MAJEURE

Any failure or delay on the part of any Party in the performance of its obligations or
duties (other than the obligation to pay money) under this Contract shall be excused to
the extent attributable to Force Majeure. A Force Majeure situation includes delays,
defaults or inability to perform under this Contract due to any event beyond the
reasonable control of the Party claiming Force Majeure. Such event may be, but is not
limited to, any act, event, happening or occurrence due to natural causes and acts or
perils of navigation, fire, hostilities, war (whether declared or undeclared), blockade,
labor disturbances, strikes riots, insurrection, civil commotion, quarantine restrictions,
epidemics, storms, floods, earthquakes, accidents, blowouts and lightning.

Unlawful acts of Government are also considered to constitute Force Majeure.

If Petroleum Operations are delayed, curtailed or prevented by an event of Force
Majeure, then the time for carrying out the obligation and duties thereby affected, and
rights and obligations hereunder, shall be extended for a period equal to the period of
such delay.

The Party who is unable to perform its obligations as a result of the Force Majeure
shall promptly notify the other Parties not later than forty-eight (48) hours after the
establishment of the commencement of the event of Force Majeure, stating the cause,
and the Parties shall do all that is reasonably within their powers to remove such
cause.

34
21.5

22.

22.1

22.2

23.

23.1

23.2

23.3

23.4

The Contractor's failure or inability to find Petroleum in commercial quantities for
reasons other than as specified in Clause 21.1 shall not be deemed an event of Force
Majeure.

LAWS AND REGULATIONS

This Contract shall be governed by and construed in accordance with the laws of the
Democratic Republic of Sao Tome and Principe.

Subject to principles of public international law, no term of this Contract, including
the agreement of the Parties to submit to arbitration hereunder, shall prevent or limit
the State from exercising its sovereign rights.

NATURAL GAS

If the Contractor discovers a commercially viable quantity of Natural Gas, the
Contractor shall have the right to develop, commercialize, recover the costs and share
in the profits of a development of such Natural Gas under this Contract on terms to be
mutually agreed. Such terms when agreed shall become an integral part of this
Contract.

Notwithstanding Clause 23.1, the Contractor may utilize, at no cost, Natural Gas
required as fuel for Petroleum Operations such as gas recycling, gas injection, gas lift
or any other Crude Oil enhancing recovery schemes, stimulation of wells necessary
for maximum Crude Oil recovery in the field discovered and developed by the
Contractor and such usage shall be with prior written consent of the National
Petroleum Agency, which consent shall not be unreasonably withheld. This shall be
included in a Field Development Program.

The attainment of recovery of Crude Oil through an efficient, economic and
technically acceptable method shall always be paramount in all decisions regarding
Associated Natural Gas. However, prior to the commencement of Production of Crude
Oil from the Contract Area, the Contractor shall submit to the National Petroleum
Agency, a program for the utilization of any Associated Natural Gas that has been
discovered in the Contract Area, which shall be subject to the approval of the National
Petroleum Agency.

If the Contractor discovers sufficient volumes of Unassociated Natural Gas that could
justify commercial development, the Contractor shall immediately report the volume
of potentially recoverable Natural Gas to the National Petroleum Agency and shall
promptly investigate and submit proposals to the National Petroleum Agency for the
commercial development of such Natural Gas taking in consideration local strategic
needs as may be identified by the National Petroleum Agency within two (2) years of
the date of the relevant discovery. Any cost in respect of such proposals or
investigation presented by the Contractor to the National Petroleum Agency shall be
included in Operating Costs. The Contractor and the National Petroleum Agency will
determine the plan and time needed, which shall be no more than five (5) years, unless
otherwise agreed by the National Petroleum Agency, to progress a commercial
development project, which shall include the terms for recovery of Operating Costs

35

and sharing of Natural Gas production, which terms when agreed shall form an
integral part of this Contract. If the Contractor fails to justify a commercial
development within the agreed timeframe and if the National Petroleum Agency
determines that a sufficient volume of Unassociated Natural Gas exists, the National
Petroleum Agency shall have the right to propose to the Contractor a commercial
development of such Natural Gas. The Contractor shall have the right to participate in
the commercial development under terms pursuant to Clause 23.1. If the Contractor
declines to participate in the commercial development of such Natural Gas as
presented by the National Petroleum Agency and if the Field Development Program
does not hinder or jeopardize current Petroleum Operations, the National Petroleum
Agency may develop the Natural Gas in the manner presented to the Contractor.

24. REPRESENTATIONS AND WARRANTIES

24.1 In consideration of the State entering into this Contract, the Contractor hereby
represents and warrants to the State as follows:

(a) The Contractor has the power to enter into and perform this Contract and has
taken all necessary action to execute, deliver and perform this Contract in
accordance with the terms herein contained and has been granted all necessary
concessl0ns, licenses, permits and authorizations to initiate Petroleum
Operations.

(b) The execution, delivery and performance of this Contract by the Contractor will
not contravene in any respect, any of the provisions of:

(i) any law or regulations or order of any governmental authority, agency
or court applicable to or by which the Contractor may be bound; and

(ii) any mortgage, contract or other undertaking or instrument to which the
Contractor is a party or which is binding upon it or any of its respective
revenues or assets.

(c) Full disclosure of all legal, technical and financial information as are materially
necessary has been made to the National Petroleum Agency.

(d) As of the Effective Date, all facts in relation to the Contractor and its financial
condition and affairs are material and ought properly to be made known to the
National Petroleum Agency and have been made so known in full.

(ec) The Contractor, together with its Affiliates, has sufficient funds both in foreign
and local currencies to carry out Petroleum Operations under this Contract.
25.

25.1

25.2

25.3

25.4

25.5

(f) | The representations and warranties set out in this Clause 24 shall remain in full
force and effect for the duration of this Contract.

CONCILIATION AND ARBITRATION

Should there be a difference or dispute between the Parties concerning the
interpretation or performance of this Contract (a "Dispute") such that the dispute

36

cannot be resolved by mutual agreement, the Parties may refer the matter to an
independent expert for an opinion to assist the Parties in reaching a mutual agreement.

Where an independent expert is used, the National Petroleum Agency and the
Contractor shall furnish the expert with all written information which he may
reasonably require. The cost of the services of the expert, if appointed, shall be shared
equally between the National Petroleum Agency and each Contractor Party.

If the Dispute cannot be settled by amicable agreement or through an independent
expert or if a Party does not agree to the use of an independent expert, then either the
National Petroleum Agency or the Contractor may serve on the other a demand for
arbitration in accordance with this Clause 25. The procedures set forth in this Clause
25 shall be the exclusive procedures for arbitration of any and all Disputes arising
under or involving the interpretation of this Contract. No other arbitration tribunal
under any other procedure, agreement or international treaty shall have jurisdiction
over such Disputes between the Parties.

If the relevant Parties have not reached a mutual agreement after three (3) months of
the date of a notice of a Dispute by one Party to another, unless the Parties to the
Dispute mutually agree to an extension, any Party to the Dispute may refer the Dispute
for resolution by final and binding arbitration to the International Centre for the
Settlement of Investment Disputes (the "Centre") established by the Convention on
the Settlement of Investment Disputes between States and Nationals of other States,
done at Washington, March 18, 1965 (the "ICSID Convention"); or to the Additional
Facility of the Centre, if the Centre is not available;

In the case that the arbitration is to be conducted under the Additional Facility of the
Centre, the Parties hereby give their consent to jurisdiction of ICSID according to this
Clause 25 and in Article 25 of the ICSID Convention. The Parties agree to submit an
application to the Secretary General of the Centre for approval of access to the
Additional Facility of the Centre.

Seat and Language of Arbitration
25.6

The seat of the arbitration shall be mutually agreed in good faith by the Parties, the
law of the merits of the arbitration shall be the Sao-tomean law and the law governing
the arbitration agreement shall be Sao-tomean law. The languages of the arbitration
proceedings, and of all orders, decisions, and the award, shall be Portuguese and
English. Notwithstanding Clause 32.4 the Portuguese version of this Contract signed
by the Parties shall be used as the official version in arbitral proceedings.

Number and Identity of Arbitrators

The arbitral tribunal shall be constituted by three (3) arbitrators selected according to
the following procedure:

(i) The claimant and the respondent shall, within thirty (30) days from the day on
which a request for arbitration has been submitted, appoint an arbitrator each
(and if there is more than one claimant or more than one (1) respondent, then
the claimants and/or the respondents collectively shall each appoint a single

37

arbitrator), by giving notice in writing of such appointment to the Secretary
General of the Centre and the other Party or Parties to the Dispute.

(ii) If either the claimant or the respondent fails to comply with the time limit in
the preceding paragraph, the Chairman of the Administrative Council of the
Centre shall appoint the arbitrator or arbitrators that have not yet been
appointed, at the request of either the claimant or the respondent and after
consulting with the claimant and the respondent as far as possible. The
Chairman of the Administrative Council of the Centre shall give notice in
writing of such appointment or appointments to the Secretary-General of the
Centre and the claimant and the respondent.

(iii) The two (2) arbitrators so appointed shall, within thirty (30) days of their
appointment, agree upon the person to be appointed as the President of the
tribunal, and give notice of such appointment to the Secretary-General of the
Centre and the claimant and the respondent.

(iv) _ If the two (2) arbitrators fail to agree upon the person to be the President of the
tribunal, the Chairman of the Administrative Council of the Centre shall
appoint the President, at the request of either the claimant or the respondent,
and after consulting with the claimant and the respondent as far as possible.
The Chairman of the Administrative Council of the Centre shall give notice in
writing of such appointment to the Secretary-General of Centre and the
claimant and the respondent.

25.7

25.8

25.9

25.10

26.

26.1

(v) None of the arbitrators shall be a citizen of the countries of any of the Parties to
the Dispute (or in the case where the Party is a company or another entity, any
country or countries of nationality of such Party, including the country of its
ultimate parent).

Rules of Arbitration

The arbitration procedures initiated under this Contract shall operate under the
arbitration rules in effect for ICSID or the Additional Facility of the Centre, as the
case may be, at the time of the filing of the request for arbitration, which rules are
deemed to be incorporated herein by reference in this Clause 25.

Binding Nature of Arbitration

The arbitration award shall be final and binding on the Parties and shall be
immediately enforceable, subject to the remedies provided for in the ICSID
Convention and Arbitration Rules or in the Arbitration Rules of the Additional Facility
of the Centre as appropriate. The Parties waive any right to refer any question of law,
and any right of appeal on the law and/or merits to any court. It is expressly agreed
that the arbitrators shall have no authority to award aggravated, exemplary or punitive
damages.

38

Costs of Arbitration

The costs of arbitration shall be charged in accordance with the directions of the
arbitration tribunal, failing which shall be borne proportionally by the Parties to the
Dispute on a per capita basis. The costs of the Parties comprising the Contactor shall
not be recoverable.

Payment of Awards
Any monetary award issued shall be expressed and payable in United States dollars.
EFFECTIVE DATE

This Contract shall come into force on the date of receipt by the State of the
Contractor deposit into the National Petroleum Account of the signature bonus
specified in Clause 2.1 (the "Effective Date"), payable after the execution and
delivery to the Contractor of an instrument of ratification of the Contract executed by
the Prime-Minister on behalf of the Government. Record of such receipt shall be
annexed to this Contract as proof of the Effective Date.
26.2

27.

27.1

27.2

27.3

27.4

28.

28.1

28.2

Failure by the Contractor to meet its obligation to pay the signature bonus in
accordance with the terms of Clause 2.1 shall mean that this Contract shall be null and
void.

REVIEW / RE-NEGOTIATION OF CONTRACT AND FISCAL TERMS

The Parties agree that the commercial terms and conditions of this Contract have been
negotiated and agreed having due regard to the existing fiscal terms in accordance
with the provisions of the Petroleum Law and the Petroleum Taxation Law in force at
the time of the Effective Date. If such fiscal terms are materially changed to the
detriment of the Contractor, the Parties agree, subject to Clause 27.2, to review the
terms and conditions of this Contract affected by such changes and to align such terms
and conditions with the fiscal terms as at the Effective Date.

If at any time or from time to time, there is a change in legislation or regulations
which materially affect the commercial benefit afforded to the Contractor under this
Contract, the Parties will consult each other and shall agree to such amendments to
this Contract as are necessary to restore as near as practicable such commercial
benefits which existed under this Contract as of the Effective Date.

The terms, other than the terms that comprise the Biddable terms of this Contract,
shall not be materially more burdensome to the Contractor than the terms of other
current Production Sharing Contracts negotiated with other contractors for other
blocks in the Exclusive Economic Zone of Sao Tome and Principe offered in the first
licensing round after the Effective Date of this Contract. If another contractor agrees
such materially less burdensome terms with the State, then this Contract shall be
amended to reflect the less burdensome terms agreed with the other contractor.

This Contract shall not be amended or modified in any respect except by mutual
consent, in writing, of the Parties hereto.

39

OPERATOR

Equator Exploration STP Block 5 Limited is hereby designated as the Operator under
this Contract to execute, for and on behalf of the Contractor, all Petroleum Operations
in the Contract Area pursuant to and in accordance with this Contract and the
Petroleum Law.

The Operator, for and on behalf of the Contractor, shall have the exclusive control and
administration of Petroleum Operations under this Contract. The Operator, for and on
behalf of the Contractor, and within the limits defined by the National Petroleum
Agency, this Contract and the Petroleum Law, shall have the authority to execute all
29.

29.1

29.2

30.

30.1

contracts, incur expenses, make commitments, and implement other actions in
connection with the Petroleum Operations.

CONFLICT OF INTERESTS

Each Party represents and warrants that it did not engage any person, firm or
company as a commission agent for purposes of this Contract and that it has not given
or offered to give (directly or indirectly) to any person any bribe, gift, gratuity,
commission or other thing of significant value, as an inducement or reward for doing
or forbearing to do any action or take any decision in relation to this Contract, or for
showing or forbearing to show favor or disfavor to any person in relation thereto.

The Contractor further represents and warrants that no loan, reward, offer, advantage
or benefit of any kind has been given to any Official or any person for the benefit of
such Official or person or third parties, as consideration for an act or omission by such
Official in connection with the performance of such person's duties or functions or to
induce such Official to use his or her position to influence any act or decisions of the
administration with respect to this Contract. Any breach of this representation shall
cause this Contract to be invalid and voidable by the State administration.

NOTICES

Any notice or other communication required to be given by a Party to another shall be
in writing (in Portuguese and English) and shall be duly given by hand delivery in
person, by courier, by facsimile or by electronic means of transmitting written
communication, which provides written communication of receipt at the following
addresses:

Agencia Nacional do Petr6leo de Sao Tome e Principe (ANP-STP)
Avenida das Nacoes Unidas, 225

C.P.1048

Sao Tome, Sao Tome and Principe

Attention: Executive Director

Fax: +239-2226937

Tel: +239-2226940
Email: anp_geral@cstome.net

40

THE CONTRACTOR

Equator Exploration STP Block 5 Limited
1st Floor, 50 Curzon Street
30.2

30.3.

31.

32.

32.1

32.2

32.3

32.4

32.5

London WU 7UW United Kingdom
Attention: Chief Executive Officer

Tel: +44 207 297 4280
Fax: +44 207 499 5375
Email: info@oandoequator.com

All notices and other communications shall be deemed to have been duly delivered
upon actual receipt by the intended recipient.

Each Party shall notify the other promptly of any change in the above address.
LIABILITY

Where the Contractor is comprised of more than one Party, the liabilities and
obligations of such Parties under this Contact shall be joint and several.

MISCELLANEOUS

No supplement or modification of any provision of this Contract shall be binding
unless executed in writing by all Parties.

No waiver by any Party of any breach of a provision of this Contract shall be binding
unless made expressly in writing. Any such waiver shall relate only to the breach to

which it expressly relates and shall not apply to any subsequent or other breach.

The validity and effectiveness of this Contract shall be subject to the full compliance
with all applicable administrative procurement rules relating to State contracting.

This Contract is elaborated and filed in the Portuguese and English languages, in case
of non-conformity, the Portuguese language version shall prevail.

This Contract shall be made public and a copy hereof shall be provided to the Public
Registration and Information Office within ten (10) days from its execution.

41

IN WITNESS WHEREOF the Parties have caused this Contract to be executed the day and
year first above written.

SIGNED AND DELIVERED for and on behalf of:
THE STATE represented by the Agenda Nacional do Petroleo de Sao Tome e Principe

By:

/s/ Luiz Alberto C. Prazeres

Name: LUIZ ALBERTO Cc.
PRAZERES
Designation:Director Executivo
In the presence of:
Name: /s/ CARLOS AGOSTINHO
NEVES
Signature: Carlos Agostinho Neves

Designation: DIRECTOR ADMINISTRATIVO

SIGNED AND DELIVERED for and on behalf of:

EQUATOR EXPLORATION STP BLOCK 5 LIMITED

By: /s/ P. A. Dimmock

Name: PHILIP DIMMOCK

Designation: CHIEF EXECUTIVE
OFFICER

In the presence of:

Name: STACEY KIVEL

Signature: /s/ Stacey Kivel

Designation:General Counsel & Vice President, Equator
Exploration

42

SCHEDULE 1

CONTRACT AREA

Coordinates (DATUM: WGS84)

BLOCK

POINTS

IZONE

UTM X

UTM Y

DD Long

DD Lat

Map

5 1 A__|388757.25 | 165820.87 | 8.000000 | 1.500000
5 2 A__|407299.15 | 165813.11 [8.166667 | 1.500000
5 3 A__|407306.56 | 184236.88 | 8.166667 | 1.666667
5 4 A__|425846.19 | 184229.82 | 8.333333 | 1.666667
5 5 A | 441123.62 | 184225.18 [8.470678 | 1.666667
5 6 A | 440615.05 | 181922.48 | 8.466112 | 1.645833
5 7 A__|436326.99 | 165803.78 | 8.427602 | 1.500000
5 8 A__|433500.95 | 155180.76 | 8.402223 | 1.403889
5 9 A__|431872.13 | 147382.14 [8.387599 | 1.333333
5 10 A__|431025.66 | 143329.28 | 8.380000 | 1.296666
5 ll A__ | 428882.79 | 131804.73 | 8.360764 | 1.192402
5 12 A__ | 428000.10 | 128960.18 [8.352836 | 1.166667
5 13 A__|425828.68 | 121962.66 | 8.333333 | 1.103358
5 14 A__|422426.50 | 110998.93 | 8.302778 | 1.004166
5 15 A__|422295.12 | 110538.43 [8.301598 | 1.000000
5 16 A__|407281.62 | 110541.93 | 8.166667 | 1.000000
5 17 A__|388736.20 | 110547.11 [8.000000 | 1.000000

43

1.4

2.1

2.2

SCHEDULE 2
ACCOUNTING PROCEDURE
GENERAL PROVISIONS
Definitions

This Accounting Procedure attached to and forming a part of the Contract is to be
followed and observed in the performance of the Parties' obligations hereunder. The
defined terms appearing herein shall have the same meaning as is ascribed to them in
the Contract.

Accounts and Statements

The Contractor's accounting records and books shall be kept as provided under Clause
15 of the Contract in accordance with generally accepted and internationally
recognized accounting standards, consistent with modem petroleum industry practices
and procedures and in accordance with Good Oil Field Practice. All original books of
accounts together with original supporting documentation shall be kept and
maintained at the office of the Contractor in Sao Tome and Principe.

In the event of a conflict between the terms of this Accounting Procedure and the
Contract, the terms of the Contract shall apply.

This Accounting Procedure may be amended from time to time by the mutual
agreement of the Parties.

Operating Costs

Operating Costs shall be defined as all costs, expenses paid and obligations incurred in
carrying out Petroleum Operations and shall consist of:

(a) | Contract Area Non-capital Costs;

(b) Contract Area Capital Costs;

(c) Contract Area Non-Drilling Exploration Costs; and

(d) | Contract Area Unsuccessful Exploration and Appraisal Costs.

Operating Costs shall be recorded separately for each Development Area and
calculated on the basis of a Contract Area.

Contract Area Non-capital Costs
Contract Area Non-capital Costs means those Operating Costs incurred that are

chargeable to the current year's operations. Contract Area Non-capital Costs includes
the following:
(a)

(b)

(c)

General office expenses - office, services and general administration services
pertaining to Petroleum Operations including services of legal, financial,

44

purchasing, insurance, accounting, computer and the personnel department;
communications, transportation, rental of specialized equipment, scholarships,
charitable contributions and educational awards.

Labor and related costs - salaries and wages, including bonuses of employees
of the Contractor who are directly engaged in the conduct of Petroleum
Operations, whether temporarily or permanently assigned, irrespective of the
location of such employee including the costs of employee benefits, customary
allowance and personal expenses incurred under the Contractor's practice and
policy, and amounts imposed by applicable governmental authorities which are
applicable to such employees.

These costs and expenses shall include:

(i) cost of established plans for employee group life insurance,
hospitalization, pension, retirement, savings and other benefit plans;

(ii) cost of holidays, vacations, sickness and disability benefits;
(iii) cost of living, housing and other customary allowances;

(iv) reasonable personal expenses, which are reimbursable under the
Contractor's standard personnel policies;

(v) obligations imposed by governmental authorities;

(vi) cost of transportation of employees, other than as provided in paragraph
(c) below, as required in the conduct of Petroleum Operations; and

(vii) charges in respect of employees temporarily engaged in Petroleum
Operations, which shall be calculated to reflect the actual costs thereto
during the period or periods of such engagement.

Employee relocation costs - costs for relocation, transportation and transfer of
employees of the Contractor engaged in Petroleum Operations, including the
cost of freight and passenger service of such employees' families and their
personal and household effects together with meals, hotel and other
expenditures related to such transfer incurred with respect to:
(d)

(e)

(f)

(g)

(i) employees of the Contractor within Sao Tome and Principe including
expatriate employees engaged in Petroleum Operations;

(ii) transfer to Sao Tome and Principe for engagement m Petroleum
Operations;

(iii) relocation costs and other expenses incurred in the final repatriation or
transfer of the Contractor's expatriate employees and families, in the
case of such employees' retirement, or separation from the Contractor,
or in case of such employees' relocation to the Contractor's point of

45

origin, provided that relocation costs incurred in moving an expatriate
employee and his family beyond point of origin, established at the time
of his transfer to Sao Tome and Principe, will not be recoverable as
Operating Costs; and

(iv) | Sao-Tomean employees on training assignments outside the Contract
Area.

Services provided by third parties - cost of professional, technical,
consultation, utilities and other services procured from third party sources
pursuant to any contract or other arrangements between such third parties and
the Contractor for the purpose of Petroleum Operations.

Legal expenses - all costs or expenses of handling, investigating, asserting,
defending, and settling litigation or claims arising out of or relating to
Petroleum Operations or necessary to protect or recover property used in
Petroleum Operations including, but not limited to, legal fees, court costs,
arbitration costs, cost of investigation or procuring evidence and amount paid
in settlement or satisfaction of any such litigation, arbitration or claims in
accordance with the provisions hereof.

Head office overhead charge - parent company overhead m the amount
specified in Clause 15.4 of the Contract.

Insurance premiums and settlements - premiums paid for insurance normally
required to be carried for the Petroleum Operations together with all
expenditures incurred and paid in settlement of any and all losses, claims,
damages, judgments, and other expenses, including fees and deductibles
relating to the Contractor's performance under the Contract.
(h)

@)

G)

(k)

@

(m)

(n)

Duties and taxes - all duties and taxes, fees and any Government assessments,
including gas flare charges, license fees, custom duties, and any other than
Royalty and Tax.

Operating expenses - labor, materials and services used in day to day oil well
operations, oil field production facilities operations, secondary recovery
operations, storage, transportation, delivering and marketing operations; and
other operating activities, including repairs, well walkovers, maintenance and
related leasing or rental of all materials, equipment and supplies.

Successful Exploration drilling - all expenditures incurred in connection with
the drilling of any Exploration Well which results in a Commercial Discovery.

Successful Appraisal drilling - all expenditures incurred in connection with the
drilling of Appraisal Wells on a Commercial Discovery.

Unsuccessful Development drilling - all expenditures incurred in connection
with drilling of development wells which are dry, including costs incurred in
respect of casing, well cement and well fixtures.

46

Successful Development drilling - all intangible expenditures incurred in
connection with labor, fuel, repairs, maintenance, hauling, and supplies and
materials (not including, casing and other well fixtures) which are for or
incidental to drilling, cleaning, deepening or completion wells or the
preparation thereof incurred in respect of:

@ determination of well locations, geological, geophysical, topographical
and geographical surveys for site evaluation preparatory to drilling
including the determination of near surface and near sea bed hazards;

(ii) cleaning, draining and leveling land, road-building and the laying of
foundations;

(iii) drilling, shooting, testing and cleaning wells; and

(iv) erection of rigs and tankage assembly and installation of pipelines and
other plan and equipment required in the preparation or drilling of
wells producing Crude Oil.

Decommissioning provisions - any deposits in a Decommissioning reserve
fund set aside for the purposes of Decommissioning pursuant to Clause 13 of
the Contract.
2.3.

(0)

(p)

Affiliate services - professional, administrative, scientific and technical
services provided by Affiliates of the Contractor for the direct benefit of
Petroleum Operations including services provided by the Exploration,
Production, legal, financial, purchasing, insurance, accounting and computer
services departments of such Affiliates. Charges for providing these services
shall reflect costs only, and must be consistent with international market
practices and shall not include any element of profit.

Pre-production Contract Area Non-capital Costs - all recoverable Contract
Area Non-capital Costs incurred before first production from the Contract Area
are accumulated and treated as if they had been incurred on the first day of
production from the Contract Area.

Contract Area Capital Costs

Contract Area Capital Costs mean those Operating Costs incurred that are subject to
depreciation. Contract Area Capital costs include the following:

a)

b)

c)

Plant expenditures - expenditures in connection with the design, construction,
and installation of plant facilities (including machinery, fixtures, and
appurtenances) associated with the production, treating, and processing of
Crude Oil (except such costs properly allocable to intangible drilling costs)
including offshore platforms, secondary or enhanced recovery systems, gas
injection, water disposal, expenditures for equipment, machinery and fixtures
purchased to conduct Petroleum Operations such as office furniture and
fixtures, office equipment, barges, floating crafts, automotive equipment,

47

petroleum operational aircraft, construction equipment, miscellaneous
equipment.

Pipeline and storage expenditure - expenditures in connection with the design,
installation, and construction of pipeline, transportation, storage, and terminal
facilities associated with Petroleum Operations including tanks, metering, and
export lines.

Building expenditure - expenditures incurred in connection with the
construction of building, structures or works of a permanent nature including
workshops, warehouses, offices, roads, wharves, furniture and fixtures related
to employee housing and recreational facilities and other tangible property
incidental to construction.
24

qd)

e)

Successful Development drilling - all tangible expenditures incurred in
connection with drilling development wells such as casing, tubing, surface and
sub-surface production equipment, flow lines and instruments.

Material inventory - cost of materials purchased and maintained as inventory
items solely for Petroleum Operations subject to the following provisions:

(i)

(ii)

(iii)

(iv)

the Contractor shall supply or purchase any materials required for
Petroleum Operations, including those required in the foreseeable
future. Inventory stock levels shall take account of the time necessary
to provide the replacement, emergency needs and similar
considerations;

materials purchased by the Contractor for use in Petroleum Operations
shall be valued so as to include invoice price (less prepayment
discounts, cash discounts, and other discounts if any) plus freight and
forwarding charges between point of supply and point of destination
but not included in the invoice price, inspection costs, insurance,
custom fees and taxes, on imported materials required for the Contract;

materials not available in Sao Tome and Principe supplied by the
Contractor or from its Affiliates stocks shall be valued at the current
competitive cost in the international market; and

the Contractor shall maintain physical and accounting controls of
materials in stock in accordance with Good Oil Field Practice. The
Contractor shall make a total inventory at least once a year to be
observed by the National Petroleum Agency and its external auditors.
The National Petroleum Agency may however carry out partial or total
inventories at its own expenses, whenever it considers necessary,
provided such exercise does not unreasonably disrupt Petroleum
Operations.

Pre-production Contract Area Capital Costs - all recoverable Contract Area
Capital Costs incurred before first production from the Contract Area are

48

accumulated and treated as if they had been incurred on the first day of
production from the Contract Area.

Contract Area Non-Drilling Exploration Costs
2.5

2.6

Contract Area Non-Drilling Exploration Costs mean those Operating Costs incurred
anywhere in the Contract Area in the Exploration Period or a related activity, not
directly connected with the drilling of an Exploration Well. Contract Area Non
Drilling Exploration Costs are chargeable to the current year's operations and may be
added to the Operating Costs of any Contract Area. Contract Area Non-Drilling
Exploration Costs include the following:

(a) Geological and geophysical surveys - labor, materials and services used in
aerial, geological, topographical, geophysical and seismic surveys incurred in
connection with exploration excluding the purchase of data from the National
Petroleum Agency.

(b) Pre-Contract seismic costs -reasonable costs associated with the acquisition of
seismic data covering the Contract Area, including third party processing, but
not interpretation of the data by the Contractor or its Affiliates, which were
incurred prior to the Effective Date.

(c) Annual scholarship payments as described under Clause 14 of the Contract.
Contract Area Unsuccessful Exploration and Appraisal Costs

Contract Area Unsuccessful Exploration and Appraisal Costs mean those Operating
Costs incurred anywhere in the Contract Area in connection with the drilling of any
Exploration Well or Appraisal Well in the Contract Area which does not result in a
Commercial Discovery. Contract Area Unsuccessful Exploration and Appraisal Costs
are subject to depreciation over a five (5) year period in equal installments of twenty
percent (20%) per annum or the remaining life of the Contract Area(s) whichever is
less, commencing with Production. Unsuccessful Exploration and Appraisal Costs in
any period shall be allocated to the Operating Costs of a Contract Area, subject to the
following restrictions:

(a) to the extent that the Contract Area has Available Cost Oil after recovering the
Operating Costs (other than Unsuccessful Exploration and Appraisal Costs)
related to that Contract Area; and

(b) if there is insufficient Available Cost Oil in a Contract Area in any period to
fully recover Unsuccessful Exploration and Appraisal Costs, the unrecovered

amount may be carried forward and included in the next period's Unsuccessful
Exploration and Appraisal Costs account.

49

Non-Recoverable Costs

The following costs are explicitly not recoverable as Operating Costs:
3.1

3.2

4.1

4.2

43

44

4.5

(a) bonuses and expenditure incurred by the Contractor in carrying out any
obligation to fund social projects as defined in Clause 2 of the Contract;

(b) interest incurred under loans taken to finance Petroleum Operations from either
inter-A ffiliate loans or loans from third parties; and

(c) costs incurred in excess of five percent (5%) above costs budgeted for in a
Work Program and Budget, unless such costs are approved in advance by the
National Petroleum Agency.

Computation of Royalty and Tax

The Contractor shall compute the amount of Royalty and Tax payable to the State
pursuant to and in accordance with the Contract. Such amounts shall be computed in
the manner set forth in the Petroleum Law, the Petroleum Taxation Law and the
provisions hereof as stated in Article 4 of this Schedule 2.

The Contractor shall compute the Royalty to be paid in cash or delivered in kind to the
State in a given month based on the Realizable Price. Tax payments shall be
calculated and remitted in accordance with the Petroleum Taxation Law.

Accounting Analyses

The Contractor and the National Petroleum Agency shall agree within three (3) months
on a format for monthly accounting analysis reflecting the volumes lifted in terms of
Royalty Oil, Cost Oil, and Profit Oil, and Proceeds received by each Party.

The Realizable Price and the quantities actually lifted by the Parties shall be used to
compute the proceeds as reflected in the agreed monthly accounting analysis format in
Article 4.1 above and the allocation of such Proceeds in the categories described under
Clause 10 of the Contract shall be reflected.

The allocation of the quantity of Available Crude Oil to each Party pursuant to Clause
10 of the Contract shall be according to and governed by provisions of the Allocation
and Lifting Procedure Principles.

The priority of allocation of the total proceeds for each period shall be as follows:
(a) Royalty Oil;
(b) Cost Oil; and

(c) Profit Oil.

The amount chargeable to and recoverable from Royalty Oil, and Cost Oil shall be
determined as follows:

50
4.6

47

(a)
(b)

(c)

Royalty Oil - The sum of royalties payable during such month.

Cost Oil - The Operating Costs applicable to such month for the purposes of
Cost Oil are as follows:

(i)

(ii)

(iii)

(iv)

Contract Area Non-Capital Costs shall be the amount recorded in the
books and accounts of the Contractor for such month in accordance
with this Accounting Procedure and shall be recoverable in full in the
period incurred.

Contract Area Capital Costs shall be the amount recorded in the books
and accounts of the Contractor for such month in accordance with this
Accounting Procedure and shall be recoverable over the depreciation
period or the remaining life of the Contract, whichever is less.

Contract Area Non-Drilling Exploration Costs shall be the amount
recorded in the books and accounts of the Contractor for such month in
accordance with this Accounting Procedure and shall be recoverable in
full in the period incurred.

Contract Area Unsuccessful Exploration and Appraisal Costs shall be
the amount recorded in the books and accounts of the Contractor for
such month in accordance with this Accounting Procedure and shall be
recoverable over the depreciation period of five (5) years in equal
installments of twenty percent (20%) per annum or the remaining life
of the Contract Area, whichever is less, commencing with Production
from the Contract Area which costs are allocated to a Development
Area in accordance with Article 2.5 of this Schedule 2.

Any carryover from previous months as provided under Article 4.6 of this
Schedule 2.

Any amounts chargeable and recoverable in excess of the allocation of Proceeds for the
month to Royalty Oil and Cost Oil shall be carried forward to subsequent months.
Carryovers shall be determined as follows:

(a)

(b)

A Royalty Oil carryover results when the Proceeds for such month are
insufficient for allocation of the Royalty Oil due for the month, as described in
Clause 10 of the Contract.

A Cost Oil carryover results when the Proceeds remaining, after allocating a
portion of the proceeds to Royalty Oil, are insufficient for allocation of Cost
Oil due for the month, as described in Clause 10 of the Contract.

Profit Oil is available where Proceeds remain after allocations to Royalty Oil and Cost
Oil pursuant to Articles 4.5 and 4.6 above. Profit Oil shall be allocated as described in
Clause 10 of the Contract.
5.

5.1

5.2

5.3

6.

6.1

51

Other Provisions

The Contractor shall open and keep bank accounts in United States dollars where all
funds remitted from abroad shall be deposited for the purpose of meeting local
expenditures. For purposes of keeping the books of accounts, any foreign currency
remitted by the Contractor shall be converted at the monthly exchange rates published
on the date of payment by the Central Bank of Sao Tome and Principe for Dobra, and
the Financial Times of London for other currencies.

The Contractor shall prepare financial accounting and budget statements in accordance
with the National Petroleum Agency's prescribed reporting format.

With respect to any agreed sum arising out of this Contract owing between the Parties
that is past due, any set-off pursuant to Clause 12 of the Contract shall be exercised by
giving the other Party written notice thereof accompanied by sufficient description of
the offsetting sums to allow the Parties to properly account thereof.

The Contractor shall report on the cumulative production in the Contract Area in a
format to be agreed with the National Petroleum Agency.

Depreciation Schedule

Any Operating Costs, which are to be depreciated, shall be depreciated according to
the following schedule:

Year Depreciation Rate (%)
1 20%
2 20%
3 20%
4 20%
5 20%
52

SCHEDULE 3
1

1.2

1.3

1.4

2.1

ALLOCATION AND LIFTING PROCEDURE PRINCIPLES
Application

This Allocation and Lifting Procedure attached to and forming part of the Contract sets

out the methods for the allocation of available Crude Oil from the Contract Area and
the Parties shall allocate all lifting of available Crude Oil in accordance with this
Allocation and Lifting Procedure and the Contract.

In the event that the production of Available Crude Oil is segregated into two (2) or
more types or grades, the provisions of this Allocation and Lifting Procedure shall
apply separately to each such type or grade. To the extent that distribution on such a
basis is impracticable, a separate method for the allocation of such Available Crude
Oil shall be agreed upon by the Parties.

In the event of a conflict between the terms of this Allocation and Lifting Procedure
and the Contract, the terms of the Contract shall apply.

This Allocation and Lifting Procedure may be amended from time to time by mutual
agreement of the Parties.

Definitions

The words and expressions defined in the Contract when used herein shall have the
meaning ascribed to them in the Contract. In addition, the following words shall have
the meaning set forth below:

(a) "Current Quarter" means the calendar quarter within which the relevant
schedules are prepared and submitted;

b "Forecast Quarter" means the first calendar quarter succeeding the Current
ig
Quarter;

(c) "Lifting Allocation" means the quantity of Available Crude Oil, which each
Party has the right to take in kind, lift and dispose of in accordance with Clause
10 of the Contract;

(d) "Primary Nominations" means a written statement issued by each Party to the
other at least twenty-five (25) days prior to the commencement of each quarter
declaring the volume by grade of its estimated Lifting Allocation which the
Party desires to lift during the Forecast Quarter;

(ec) "Proceeds" means the amount in United States dollars determined by

multiplying the Realizable Price by the number of Barrels of Available Crude
Oil lifted by a Party; and

53
3.1

3.2

3.3

3.4

3.5

3.6

4.

4.1

(f) "Proceeds Imbalance" means the difference between each Party's Proceeds to
which it is entitled and the Proceeds that each Party has received.

Lifting Allocation

On or before September 30 of every Calendar Year, the Operator shall advise the
Parties of its forecast of the Available Crude Oil to be produced by grades during each
month of the first six (6) months of the next ensuing Calendar Year.

On or before March 31 of every Calendar Year, the Contractor shall advise the
National Petroleum Agency of its forecast of Available Crude Oil to be produced by
grades during each month of the six (6) months commencing July 1 of the Calendar
Year.

Thirty-five (35) days before the commencement of Production from the Contract Area
and thereafter thirty-five (35) days prior to the beginning of the Forecast Quarter, the
Contractor, through the Operator, shall notify the National Petroleum Agency of the
estimated Lifting Allocation which can be produced and made available for disposal
during the Forecast Quarter. Such estimated Lifting Allocation shall take into account
any Proceeds Imbalance for the quarter first preceding the Current Quarter and any
estimated Proceeds Imbalance for the Current Quarter computed in accordance with
Article 4 of this Schedule 3. Such notice shall indicate the estimated quantities of
Royalty Oil, Cost Oil and Profit Oil, each Party's estimated Lifting Allocation and the
estimated Realizable Price used to prepare such estimated Lifting Allocations.

Twenty-five (25) days before the commencement of production from the Contract
Area and thereafter not later than twenty-five (25) days before the beginning of the
Forecast Quarter, each Party shall notify the other of its Primary Nomination of
Available Crude Oil which it intends to lift during the Forecast Quarter which shall
not exceed its estimated Lifting Allocation.

The estimated Realizable Price to be used by the Contractor to prepare the Estimated
Quarterly Lifting Allocation shall be the Realizable Price of the first month of the
Current Quarter.

Each Party shall be obliged to lift its own Lifting Allocation. In the event that one
Party lifts the other Party's Lifting Allocation, pursuant to Clause | O of the Contract,
the lifting Party shall pay to the non-lifting Party the applicable Proceeds pursuant to
Clause 10 of the Contract. In such case, the non-lifting Party shall be treated, for all
other purpose under the Contract, as though it had made such lifting itself.

Adjustments of Lifting Allocations
On or before thirty-five (35) days prior to the last day of the Current Quarter, the

Lifting Allocation for the first preceding quarter thereto shall be computed and the
Proceeds Imbalance determined and agreed to by the National Petroleum Agency.
4.2

4.3

44

45

5.1

On or before thirty-five (35) days prior to the last day of the Current Quarter, the
Proceeds Imbalance for the Current Quarter shall be estimated, taking into account the
actual Proceeds Imbalance computed for the first preceding quarter under Article 4.1

54

above.

The Proceeds Imbalance for the first preceding quarter computed under Article 4.1
above and the estimated Proceed Imbalance for the Current Quarter computed under
Article 4.2 above shall be taken into account by the Parties by debiting or crediting
such Proceeds Imbalances to each Party's share of the estimated Lifting Allocation for
the Forecast Quarter filed by dividing the respective Proceeds Imbalance by the
Realizable Price applicable for the period in question.

The Contractor shall keep complete records of all liftings. At the end of each quarter,
the Parties will meet to reconcile the Lifting Allocations and the actual lifting with a
view to making adjustments as appropriate. If any disagreement arises with respect to
such reconciliation, the area of disagreement shall be mutually resolved by the Parties,
in accordance with the official records of the National Petroleum Agency.

All Lifting Allocations and actual lifting shall be audited at the end of each Calendar
Year by a mutually acceptable independent auditor.

Scheduling Details

Scheduling Notification

At least twenty-five (25) days prior to the beginning of a calendar month, the National
Petroleum Agency shall notify the Contractor of its proposed tanker schedule for that
calendar month specifying the following:

(a) a loading date range of ten (10) days for each tanker lifting;

(b) the desired parcel size for each lifting in Barrels, subject always to change
within a range of plus or minus five percent (5%) by the Party so nominating;

(c) the tanker's name or To Be Named (TBN) for each tanker lifting. Tanker
nomination made as TBN shall be replaced at least five (5) working days prior
to the accepted date range, unless a shorter time is acceptable to the
Contractor; and
5.2

5.3

5.4

5.5

5.6

(d) documentation instructions shall be given for each lifting not later than four (4)
days prior to the first day of the accepted date range for the tanker in question.

Tanker Substitution

A Party may substitute another tanker to lift its nominated volume of Crude Oil,
provided such substituted tanker has the same arrival date range as the originally
scheduled tanker and all other provisions of this Allocation and Lifting Procedure are
complied with.

Overlapping Date Ranges

In the event the combined lifting schedule contains overlapping accepted date ranges,
the tanker which gives its Notice of Readiness (NOR), has provided all documentation

55

and obtained clearances first within such accepted date ranges shall be loaded first,
unless urgent operational requirements dictate otherwise in which case, demurrage
shall be borne by Petroleum Operations and charged to Operating Costs.

Confirmation of Lifting Schedules

At least fifteen (15) days prior to the beginning of a calendar month, the Contractor
shall either confirm the feasibility of the proposed monthly lifting schedules or,
alternatively, advise necessary modifications to such schedules. Such confirmation
which shall be in the form of a combined lifting schedule should include a loading
date range of three (3) days for each lifting, the first day being the earliest date of
arrival and the third day being the latest date of arrival.

Operational Delays

The Parties recognize that occasionally environmental and technical problems in the
Contract Area may cause delays and/or disruptions in the combined lifting schedule.
The Contractor shall promptly notify the National Petroleum Agency of such delays
and/or disruptions, the projected termination of each of such delays and/or disruptions
and advise the National Petroleum Agency of the revised combined lifting schedule.
In the event such notification does not allow for a revised combined lifting schedule
on the part of the National Petroleum Agency, then any resultant costs will be charged
to Operating Costs.

Estimated Delayed Arrival of a Tanker
5.7

5.8

Whenever it becomes apparent that a tanker will not be available as scheduled or will
be delayed, the Party utilizing such tanker shall notify the other Party(ies) of the
circumstances and expected duration of the delay. Upon assessing the impact that the
Delay will have upon the combined lifting schedule and production during the current
and/or next month, the Contractor shall make appropriate revision(s) to the combined
lifting schedule to avoid disruption in production. In the event that any Party fails to
lift its nominated share of production in any month/quarter due to circumstances
beyond the Party's control or difficulties in maintaining the lifting schedule, that Party
shall have the right during the following quarter/month to lift the unlifted quantities.

Tanker Standards

All tankers nominated for lifting by any Party shall conform to the international
regulations and standards concerning size, equipment, safety, maintenance and the like
adopted by the Contractor for the terminal in question and by the appropriate
authority. Failure of a tanker to meet such standards shall not excuse the nominating
Party from the applicable consequences provided in the Contract.

Destination of Crude Oil

The Contractor shall at all times disclose the destination of the Crude Oil lifted under
the Contract.

56

SCHEDULE 4
PROCUREMENT AND PROJECT IMPLEMENTATION PROCEDURES
Application

These Procurement Procedures form part of the Contract and shall be followed and
observed in the performance of a Party's obligations under the Contract.

These Procurement Procedures shall be applicable to all contracts and purchase orders
whose values exceed the respective limits set forth in Article 1.5 below and which,
pursuant thereto, require the prior approval of the National Petroleum Agency.

In the event of a conflict between the terms of these Procurement Procedures and the
Contract, the terms of the Contract shall prevail.

These Procurement Procedures may be amended from time to time by the mutual
agreement of the Parties.
The Contractor shall have the authority to enter into any contract or place any purchase
order in its own name for the performance of services or the procurement of facilities,
equipment, materials or supplies, provided that:

(a)

(b)

(c)

(d)

(e)

(f)

(g)

(h)

prior approval of the National Petroleum Agency shall be obtained for all
foreign contracts and foreign purchase orders awarded to third parties where
the cost exceeds Five Hundred Thousand United States Dollars (U.S $500,000)
or in another currency equivalent during the Exploration Period and One
Million United States Dollars (U.S $1,000,000) or in another currency
equivalent during the Production Period;

prior approval of the National Petroleum Agency shall be obtained for all local
contracts and purchase orders where the cost exceeds Two Hundred Thousand
United States Dollars (U.S$200,000) or in other currency equivalent in
utilization at the location of the contract or purchase;

the amount set forth in paragraphs (a), (b) and (h) of this Article 1.5 will be
reviewed by the National Petroleum Agency whenever it becomes apparent to
a Party that such limits create unreasonable constraints on Petroleum
Operations or are no longer appropriate. In the event of a significant change in
the exchange rate of local currencies to United States dollars compared to that
which existed on the Effective Date, the National Petroleum Agency shall
review the limits set forth in paragraphs (a), (b) and (h) of this Article 1.5;

such contracts shall be entered into and such purchase orders shall be placed
with third parties which in the Contractor's opinion are technically and
financially able to properly perform their obligations;

procedures customary in the oil industry for securing competitive prices shall
be utilized at all times;

57

the Contractor shall give preferences to sub-contractors that are companies
organized under the laws of Sao Tome and Principe to the maximum extent
possible and in accordance with the Petroleum Law;

the Contractor shall give preference to such goods which are manufactured or
produced in Sao Tome and Principe or services rendered by nationals of Sao
Tome and Principe in accordance with the Petroleum Law; and

the above limits and these procedures shall not apply to purchases made for
warehouse replenishment stock not exceeding One Hundred Thousand United
States Dollars (U.S$100,000) or in another currency equivalent nor shall they
2.1

2.2

2.3

apply to the purchase of tubulars of less than One Hundred Thousand United
States Dollars (U.S$100,000) or in another currency equivalent made in
furtherance of planned drilling programs. Where there are multiple currencies
used to make such purchases the total shall not exceed the equivalent of One
Hundred Thousand United States Dollars (U.S$100,000).

Project Implementation Procedure

The Contractor, realizing the need for a project or contract to which these Procurement

Procedures apply pursuant to Article 1.5, shall introduce it as part of the proposed
Work Program and Budgets to be developed and submitted by the Contractor to the
National Petroleum Agency pursuant to Clause 7 of the Contract.

(a) The Contractor shall provide full information with respect to a project including
the following:

@ aclear definition of the necessity and objectives of the project;
(ii) the scope of the project; and
(iii) the cost estimate thereof.

(b) The Contractor shall transmit the project proposal along with all related
documentation to the National Petroleum Agency for consideration.

(c) The National Petroleum Agency shall consider the proposal and the
recommendation of the Contractor and shall finally determine the matter. If the
National Petroleum Agency does not object to the project or any part thereof
within thirty (30) days of the submission of the project, the project as proposed
by the Contractor, shall be deemed to have been approved.

The project, as approved pursuant to Article 2.1, shall form part of the Work Program
and Budget for Petroleum Operations. Such approval shall also constitute all
authorizations by the National Petroleum Agency to the Contractor to initiate contracts
and purchase orders relevant to the project proposal, subject to the provisions of
Articles 1.5 and 3 of this Schedule 4.

The resources for the project design, supervision, and management shall first be drawn
from the Contractor's available in-house expertise. If the National Petroleum Agency

58

approves the foregoing, it may be performed by the Contractor under the approved
budget for the project. Competent Sao-Tomean engineering and design companies
2.4

3.1

shall be given priority over other third parties by the Contractor for such projects in
accordance with the Petroleum Law. Staff of the National Petroleum Agency who
shall be seconded pursuant to Clause 14 of the Contract shall be fully involved in the
project design, supervision and management.

After approval of the project and its budget, the Contractor shall prepare and transmit
to the National Petroleum Agency complete details of the project including the
following:

(a) project definition;
(b) project specification;
(c) flow diagrams;

(d) project implementation schedule showing all phases of the project including
engineering design, material and equipment procurement, inspection,
transportation, fabrication, construction, installation, testing and
comm1ss10nmg;

(e) major equipment specifications;

(f) cost estimate of the project;

(g) an activity status report; and

(h) copies of all approved authorization for expenditure (AFEs).
Contract Tender Procedure

The following tender procedure shall apply to works contracts and contracts for the
supply of services and supply contracts not directly undertaken by the Contractor or an
Affiliate:

(a) | The Contractor shall maintain a list of approved sub-contractors for the purpose
of contracts for Petroleum Operations, (the "Approved Contractors' List").
The National Petroleum Agency shall have the right to nominate sub
contractors to be included in or deleted from the list. The National Petroleum
Agency and the Contractor shall be responsible for pre-qualifying any sub
contractor to be included in the Approved Contractors’ List.

(b) Sub-contractors included in the Approved Contractors’ List shall be both local
and/or overseas sub-contractors and entities. Where required by law, they shall
be registered with the National Petroleum Agency.

(c) | When a contract is to be bid, the Contractor shall present a list of proposed
bidders to the National Petroleum Agency for concurrence not less than fifteen
(15) working days before the issuance of invitations to bid to prospective sub-
3.2

3.3

3.4

3.5

3.6

59

contractors. The National Petroleum Agency may propose additional names to
be included in the list of proposed bidders or the deletion of anyone thereof.
Contract specifications shall be in Portuguese or English and in a recognized
format used in the international petroleum industry.

(d) If the National Petroleum Agency has not responded within fifteen (15)
working days from the date of the official receipt following the presentation of
the list of proposed bidders as aforesaid, the list shall be deemed to have been
approved.

The Contractor shall, within its limits set forth in Article 1.5, establish a Tender
Committee who shall be responsible for pre-qualifying bidders, sending out bid
invitations, receiving and evaluating bids and determining successful bidders to whom
contracts shall be awarded.

The Contractor shall send analysis and recommendations of bids received and opened
by the Tender Committee to the National Petroleum Agency for approval before a
contract is signed within thirty (30) working days from the date of the official receipt
by the National Petroleum Agency. Approval of the Contractor's recommendations
shall be deemed to have been given if the National Petroleum Agency has not
responded within such period.

Prospective vendors and/or sub-contractors for work estimated in excess of One
Hundred Thousand United States Dollars (U.S$100,000) for the Exploration Period
and Two Hundred Thousand United States Dollars (U.S$200,000) for the Production
Period or their equivalent shall submit the commercial summary of their bids to the
Contractor in two (2) properly sealed envelopes, one addressed to the Contractor and
one addressed to the National Petroleum Agency. The Contractor shall retain one and
send one to the National Petroleum Agency properly enveloped, sealed and addressed
to the National Petroleum Agency.

In all cases, the Contractor shall make full disclosure to the National Petroleum
Agency of its relationship, if any, with any sub-contractors.

These Procurement Procedures may be waived and the Contractor may negotiate
directly with a sub-contractor:

(a) in emergency situations provided that it promptly informs the National
Petroleum Agency of the outcome of such negotiations; and

(b) — in work requiring unusually specialized skills or when special circumstances
warrant, upon the approval of the National Petroleum Agency, which approval
shall not be unreasonably withheld.
4.

4.1

4.2

4.3

44

4.5

5.1

5.2

General Conditions of Contracts
The payment terms shall provide that:

(a) unless the Parties agree otherwise a minimum of ten percent (10%) of the
contract price shall be held as a retention fee until after the end of a guarantee

60

period agreed with the sub-contractor which shall vary between six (6) months
and twelve (12) months, depending upon the contract, with the exception of
drilling and seismic data acquisition, well surveys and other such services,
provided that a sub-contractor may be given the option to provide another
guarantee equivalent to the ten percent (10%) retention such as an irrevocable
stand-by letter of credit or performance bond; and

(b) a provision shall be made for appropriate withholding tax as may be
applicable.

The governing law of all agreements signed with sub-contractors shall be, to the extent
feasible, Sao-tomean Law and if not the laws of England and Wales.

Sao-Tomean law shall apply to all sub-contractors performing work in the Territory of
Sao Tome and Principe. In as far as practicable, they shall use Sao-Tomean resources,
both human and material, in accordance with the Petroleum Law.

Each contract shall provide for early termination, where necessary, and the Contractor
shall use all reasonable endeavors to obtain a termination provision with minimal
penalty.

Sub-contractors shall provide, in the case of a foreign sub-contractor, that the local part
of the work, in all cases, shall be performed by the sub-contractor's local subsidiary
whenever possible.

Materials and Equipment Procurement

The Contractor may, through itself or its Affiliates, procure materials and equipment
subject to conditions set forth in this Article 5 and these Procurement Procedures.

The provisions of this Article 5 shall not apply to lump sum or turnkey
contracts/projects.
5.3

5.4

5.5

In ordering the equipment or materials, the Contractor shall obtain from vendors
Z manufacturers, such rebates and discounts and such warranties and guarantees that
such discounts, guarantees and all other grants and responsibilities shall be for the
benefit of Petroleum Operations.

The Contractor shall:

(a) by means of established policies and procedures ensure that its procurement
efforts provide the best total value, with proper consideration of quality,
services, price, delivery and Operating Costs to the benefit of
Petroleum Operations;

(b) maintain appropriate records, which shall be kept up to date, clearly
documenting procurement activities;

(c) provide quarterly and annual inventory of materials and equipment in stock;

61

(d) provide a quarterly listing of excess materials and equipment in its stock list to
the National Petroleum Agency; and

(e) check the excess materials and equipment listings from other companies
operating in the Territory of Sao Tome and Principe to identify materials
available in the country prior to initiating any foreign purchase order.

The Contractor shall initiate and maintain policies and practices, which provide a
competitive environment and climate amongst local and overseas suppliers.
Competitive quotation processes shall be employed for all local procurement where
the estimated value exceeds the equivalent of One Hundred Thousand United States
Dollars (U.S $100 000) as follows:

(a) fabrication, wherever practicable, shall be done locally. To this effect, the
Petroleum Operations recognize and shall accommodate local offers at a
premium not exceeding ten percent (10%); and

(b) subject to Article 3.1, the Contractor shall give preferences to Sao-Tomean
indigenous sub-contractors in the award of contracts. Contracts within the
agreed financial limit of the Contractor shall be awarded to only competent
Sao-Tomean indigenous sub-contractors possessing the required
skill/capability for the execution of such contracts and the Contractor shall
notify the National Petroleum Agency accordingly.
5.6

5.7

6.1

6.2

6.3

Analysis and recommendation of competitive quotations of a value exceeding the
limits established in Article 1.5 shall be transmitted to the National Petroleum Agency
for approval before a purchase order is issued to the selected vendor/manufacturer.
Approval shall be deemed to have been given if a response has not been received from
the National Petroleum Agency within thirty (30) days of receipt by the National
Petroleum Agency of the said analysis and recommendations.

Pre-inspection of the rig, equipment and stock materials of reasonable value shall be
jointly carried out at the factory site and/or quay before shipment at the request of
either Party.

Project Monitoring

The Contractor shall provide a project report to the National Petroleum Agency.

For major projects exceeding One Million United States Dollars (U.S $1,000,000) or
its equivalent, the Contractor shall provide to the National Petroleum Agency a
detailed quarterly report which shall include:

(a) the approved budget total for each project;

(b) _ the expenditure on each project;

(c) _ the variance and explanations;

(d) _ the number and value of construction change orders;

62

(e) a bar chart of schedules showing work progress and work already completed
and schedule of mile-stones and significant events; and

(f) a summary of progress during the reporting period, a summary of existing
problems, if any, and the proposed remedial action, anticipated problems, and
percentage of completion,

provided that the National Petroleum Agency shall have the right to send its own
representatives to assess the project based on the report.

In the case of an increase in cost in excess of five percent (5%) of the project, the
Contractor shall promptly notify the National Petroleum Agency and obtain necessary
budget approval.
6.4 Not later than six (6) months following the physical completion of any major project
whose cost exceeds One Million United States Dollars (U.S $1,000,000) or its
equivalent, the Contractor shall prepare and deliver to the National Petroleum Agency
a project completion report which shall include the following:

(a) acost performance of the project in accordance with the work breakdown at the
commencement of the project;

(b) _ the significant variation in any item or sub-item;
(c) asummary of problems and expected events encountered during the project; and

d) a list of excess materials.

63

SCHEDULE 5
SALE OF ASSETS PROCEDURE

Upon the agreement of the National Petroleum Agency that certain identified assets are to be
sold, the following procedure shall apply:

1. The Contractor shall call for a bid duly advertised in a minimum of one (1) national
newspaper, national radio station and national television station for all assets whose book
values are One Hundred Thousand United States dollars (U.S $100,000) or more,
irrespective of length of ownership of such assets.

2. All assets with book values between One Hundred Thousand United States dollars (U.S
$100,000) or more shall be sold with proof of the highest bid from a minimum of three
(3) bidders, subject to the highest bidder not being related to the Contractor.

3. A sale of assets to the Contractor's Affiliate shall be brought to the express attention of
the National Petroleum Agency and shall take place only with the written consent given
by the National Petroleum Agency.

4. The Contractor may dispose of all assets with book values less than One Hundred
Thousand United States dollars (U.S $100,000) in the best manner available to the
Contractor on the basis of the highest price available.

64
SCHEDULE 6
FORM OF PARENTAL GUARANTEE
THIS GUARANTEE is made on this [INSERT DAY] of INSERT MONTH AND YEAR]
BETWEEN:
(1) [THE GUARANTOR], a company organized and existing under the laws of /insert
JURISDICTION], and having its registered office at [INSERT ADDRESS] (the
Guarantor); and
(2) THE DEMOCRATIC REPUBLIC OF SAO TOME AND PRINCIPE (the

"State"), represented for the purposes of this Guarantee by the National Petroleum
Agency.

WHEREAS, the Guarantor is the parent entity of Equator Exploration STP Block 5 Limited
organized and existing under the laws of the British Virgin Islands with registration number
1000133 whose registered office is at Craigmuir Chambers, Road Town, Tortola British
Virgin Islands with a branch registered in Sao Tome & Principe with the Guiche Unico under
no. 343/012 and is located at Avenida da Independencia, no. 392, Sao Tome (the
"Company");

WHEREAS, the Company has entered into a production sharing contract (the Contract)
with, among others, the State in respect of the Contract Area;

WHEREAS, the State desires that the execution and performance of the Contract by the
Company be guaranteed by the Guarantor and the Guarantor desires to furnish this Guarantee
as an inducement to the State to enter into the Contract and in consideration of the rights and
benefits inuring to the Company thereunder; and

WHEREAS, the Guarantor accepts that it fully understands and assumes the contractual
obligations under the Contract of the Company.

NOW THEREFORE, it is hereby agreed as follows:
1. Definitions and Interpretation

All capitalized words and expressions in this Guarantee have the same meaning as in
the Contract, unless otherwise specified to herein.

2. Scope of this Guarantee

The Guarantor hereby guarantees to the State the timely payment and performance of
any and all indebtedness and obligations whatsoever of the Company to the State
arising under or in relation to the Contract, including the payment of any amounts
required to be paid by the Company to the State when the same become due and
payable;
65

3. Waiver of Notice, Agreement to All Modifications

The Guarantor hereby waives notice of the acceptance of this Guarantee and of the
state of indebtedness of the Company at any time, and expressly agrees to any
extensions, renewals, modifications or acceleration of sums due to the State under the
Contract or any of the terms of the Contract, all without relieving the Guarantor of any
liability under this Guarantee.

4. Absolute and Unconditional Guarantee

The obligations of the Guarantor shall be an absolute, unconditional, unlimited
guarantee of payment and performance to be performed strictly in accordance with the
terms hereof, and without respect to such defenses as might be available to the
Company.

5. No Discharge of Guarantor

The obligations of the Guarantor hereunder shall not in any way be released or
otherwise affected by: a release or surrender by the Company of any collateral or other
security it may hold or hereafter acquire for payment of any obligation hereby
guaranteed; by any change, exchange or alteration of such collateral or other security;
by the taking of or the failure to take any action with respect thereto either against the
Company or against the Guarantor; or by any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor.

6. No Prior Action Required
The State shall not be required to make demand for payment or performance first
against the Company or any other Person or to proceed against any collateral or other
security which might be held by the State or otherwise to take any action before
resorting to the Guarantor hereunder.

7. Cumulative Rights
All rights, powers and remedies of the State hereunder shall be cumulative and not
alternative, and shall be in addition to all rights, powers and remedies given to the
State by law or otherwise.

8. Continuing Guarantee

This Guarantee is intended to be and shall be considered as a continuing guarantee of
payment and performance and shall remain in full force and effect for so long as the
9.

10.

11.

12.

13.

Contract and any amendments thereto shall remain outstanding or there shall exist any
liability of the Company to the State thereunder.

Notice of Demand

Upon default in the performance of any of the obligations of the Company guaranteed
hereunder, the State or its duly authorized attorney may give written notice to the
Guarantor at its principle office in [INSERT JURISDICTION] of the amount due, and
the Guarantor, within a period of ten (10) business days, will make, or cause to be
made, payment of such amount as notified, in United States dollars, at such bank or

66

other place in /insert jurisdiction ] as the State shall designate and without set-off or
reduction whatsoever of such payment in respect of any claim the Parent Company or
the Company may then have or thereafter might have.

Assignment

The Guarantor shall not in any way effect, or cause or permit to be effected, the
assignment or transfer of any of its obligations hereunder without the express written
consent of the State.

Subrogation

Until all indebtedness hereby guaranteed has been paid in full, the Guarantor shall
have no right of subrogation to any security, collateral or other rights which may be
held by the State.

Payment of Expenses

The Guarantor shall pay to the State all reasonable costs and expenses, including
attorney's fees, incurred by it in collecting or compromising any indebtedness of the
Company hereby guaranteed or in enforcing the Contract or this Guarantee.

Governing Law and Arbitration

This Guarantee shall be governed by and interpreted in accordance with the laws of
the State.

All disputes or claims arising out of or relating to this Guarantee shall be finally
settled by arbitration, in accordance with the procedure set forth in the Contract;
however, if in addition to the arbitration hereunder an arbitration has also been
commenced under the Contract with respect to obligations hereby guaranteed, the
14.

15.

arbitration commenced hereunder shall be consolidated with the arbitration
commenced under the Contract and the arbitral body appointed hereunder shall be the
same arbitral body appointed pursuant to the Contract. The arbitration shall be
conducted in the Portuguese and English languages and the decision shall be final and
binding on the parties.

Severability of Provisions

In the event that for any reason any provision hereof may prove illegal, unenforceable
or invalid, the validity or enforceability of the remaining provisions hereof shall not be
affected.

Confidentiality

The Guarantor agrees to treat this Guarantee and the Contract as confidential and shall
not disclose, willingly or unwillingly, to any third party, except to the extent required

by law, the terms and conditions hereof or thereof without the prior written consent of
the State.

67

IN WITNESS WHEREOF, the Guarantor and the Company execute this Guarantee this
[INSERT DAY] day of [INSERT MONTH AND YEAR].

[GUARANTOR]

By:

Title:

THE DEMOCRATIC REPUBLIC OF SAO TOME AND PRINCIPE

BY THE AGENCIA NACIONAL DO PETROLEO DE SAO TOME E PRINCIPE

By:

Title:

68
